Name: Council Decision (EU) 2017/1757 of 17 July 2017 on the acceptance on behalf of the European Union of an Amendment to the 1999 Protocol to the 1979 Convention on Long-Range Transboundary Air Pollution to Abate Acidification, Eutrophication and Ground-Level Ozone
 Type: Decision
 Subject Matter: natural environment;  deterioration of the environment;  international affairs
 Date Published: 2017-09-27

 27.9.2017 EN Official Journal of the European Union L 248/3 COUNCIL DECISION (EU) 2017/1757 of 17 July 2017 on the acceptance on behalf of the European Union of an Amendment to the 1999 Protocol to the 1979 Convention on Long-Range Transboundary Air Pollution to Abate Acidification, Eutrophication and Ground-Level Ozone THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Union is a party to the 1979 Convention on Long-Range Transboundary Air Pollution (the Convention) following the approval thereof by the European Economic Community pursuant to Council Decision 81/462/EEC (2). (2) The Union is a party to the 1999 Protocol to the 1979 Convention on Long-Range Transboundary Air Pollution to Abate Acidification, Eutrophication and Ground-Level Ozone (the Gothenburg Protocol) following the accession thereto by the European Community pursuant to Council Decision 2003/507/EC (3). (3) The parties to the Gothenburg Protocol opened negotiations in 2007 with a view to improving further the protection of human health and the environment, including through the establishment of new emission reduction obligations for selected air pollutants to be achieved by the year 2020 and the updating of emission limit values addressing emissions of air pollutants at source. (4) The parties present at the 30th session of the Executive Body of the Convention adopted by consensus Decisions 2012/1/EC and 2012/2/EC amending the Gothenburg Protocol. (5) The Amendments set out in Decision 2012/1/EC entered into force and became effective on the basis of the expedited procedure provided for in Article 13(4) of the Gothenburg Protocol. (6) The Amendment set out in Decision 2012/2/EC (the Amendment) requires acceptance by the Parties to the Gothenburg Protocol in accordance with Article 13(3) thereof. (7) The Union has already adopted instruments on matters covered by the Amendment, including Directives 2001/81/EC (4), (EU) 2016/2284 (5), 2010/75/EU (6) and (EU) 2015/2193 (7) of the European Parliament and of the Council and Regulations (EC) No 595/2009 (8) and (EC) No 715/2007 (9) of the European Parliament and of the Council. (8) The Amendment should therefore be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Amendment to the 1999 Protocol to the 1979 Convention on Long-Range Transboundary Air Pollution to Abate Acidification, Eutrophication and Ground-Level Ozone, set out in Decision 2012/2/EC of the Executive Body of the Convention, is hereby approved on behalf of the European Union. The text of the Amendment is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, as regards matters falling within the Union's competence, the instrument of acceptance provided for in Article 13(3) of the Protocol, as amended (10). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 17 July 2017. For the Council The President T. TAMM (1) Consent of 5 July 2017 (not yet published in the Official Journal). (2) Council Decision 81/462/EEC of 11 June 1981 on the conclusion of the Convention on long-range transboundary air pollution (OJ L 171, 27.6.1981, p. 11). (3) Council Decision 2003/507/EC of 13 June 2003 on the accession of the European Community, to the Protocol to the 1979 Convention on Long-Range Transboundary Air Pollution to Abate Acidification, Eutrophication and Ground-Level Ozone (OJ L 179, 17.7.2003, p. 1). (4) Directive 2001/81/EC of the European Parliament and of the Council of 23 October 2001 on national emission ceilings for certain atmospheric pollutants (OJ L 309, 27.11.2001, p. 22). (5) Directive (EU) 2016/2284 of the European Parliament and of the Council of 14 December 2016 on the reduction of national emissions of certain atmospheric pollutants, amending Directive 2003/35/EC and repealing Directive 2001/81/EC (OJ L 344, 17.12.2016, p. 1). (6) Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (OJ L 334, 17.12.2010, p. 17). (7) Directive (EU) 2015/2193 of the European Parliament and of the Council of 25 November 2015 on the limitation of emissions of certain pollutants into the air from medium combustion plants (OJ L 313, 28.11.2015, p. 1). (8) Regulation (EC) No 595/2009 of the European Parliament and of the Council of 18 June 2009 on type-approval of motor vehicles and engines with respect to emissions from heavy duty vehicles (Euro VI) and on access to vehicle repair and maintenance information and amending Regulation (EC) No 715/2007 and Directive 2007/46/EC and repealing Directives 80/1269/EEC, 2005/55/EC and 2005/78/EC (OJ L 188, 18.7.2009, p. 1). (9) Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 171, 29.6.2007, p. 1). (10) The date of entry into force of the Amendment will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX Amendment of the text of and Annexes II to IX to the 1999 Protocol to Abate Acidification, Eutrophication and Ground-level Ozone and the addition of new Annexes X and XI A. Preamble 1. In the second preambular paragraph, the words volatile organic compounds and reduced nitrogen compounds are replaced by the words volatile organic compounds, reduced nitrogen compounds and particulate matter. 2. In the third preambular paragraph, the words and particulate matter are inserted after the word ozone. 3. In the fourth preambular paragraph, the words sulphur and volatile organic compounds, as well as secondary pollutants such as ozone are replaced by the words sulphur, volatile organic compounds, ammonia and directly emitted particulate matter, as well as secondarily formed pollutants such as ozone, particulate matter. 4. The following preambular paragraph is added between the fourth and fifth preambular paragraphs: Recognizing the assessments of scientific knowledge by international organizations, such as the United Nations Environment Programme, and by the Arctic Council, about the human health and climate co-benefits of reducing black carbon and ground-level ozone, particularly in the Arctic and in the Alpine regions,. 5. For the sixth preambular paragraph there is substituted: Recognizing also that Canada and the United States of America are bilaterally addressing cross-border air pollution under the Canada  United States Air Quality Agreement, which includes commitments by both countries to reduce emissions of sulphur dioxide, nitrogen oxides and volatile organic compounds, and that the two countries are considering the inclusion of commitments to reduce emissions of particulate matter, 6. For the seventh preambular paragraph there is substituted: Recognizing furthermore that Canada is committed to achieving reductions of sulphur dioxide, nitrogen oxides, volatile organic compounds and particulate matter to meet the Canadian Ambient Air Quality Standards for ozone and particulate matter and the national objective to reduce acidification, and that the United States is committed to the implementation of programmes to reduce emissions of nitrogen oxides, sulphur dioxide, volatile organic compounds and particulate matter necessary to meet national ambient air quality standards for ozone and particulate matter, to make continued progress in reducing acidification and eutrophication effects and to improve visibility in national parks and urban areas alike, 7. The ninth and tenth preambular paragraphs are replaced by the following preambular paragraphs: Taking into account the scientific knowledge about the hemispheric transport of air pollution, the influence of the nitrogen cycle and the potential synergies with and trade-offs between air pollution and climate change, Aware that emissions from shipping and aviation contribute significantly to adverse effects on human health and the environment and are important issues under consideration by the International Maritime Organization and the International Civil Aviation Organization,. 8. In the fifteenth preambular paragraph, the words ammonia and volatile organic compounds are replaced by the words ammonia, volatile organic compounds and particulate matter. 9. In the nineteenth preambular paragraph, the words and particulate matter, including black carbon, are inserted after the words nitrogen compounds. 10. The twentieth and twenty-first preambular paragraphs are deleted. 11. In the twenty-second preambular paragraph: (a) The words and ammonia are replaced by the words and reduced nitrogen compounds; and (b) The words including nitrous oxide are replaced by the words , including nitrous oxide and nitrate levels in ecosystems,. 12. In the twenty-third preambular paragraph, the word tropospheric is replaced by the words ground-level. B. Article 1 1. The following paragraph is added after paragraph 1: 1 bis. The terms this Protocol , the Protocol  and the present Protocol  mean the 1999 Protocol to Abate Acidification, Eutrophication and Ground-Level Ozone, as amended from time to time; 2. The words , expressed as ammonia (NH3) are added at the end of paragraph 9. 3. The following paragraphs are added after paragraph 11: 11 bis. Particulate matter  or PM  is an air pollutant consisting of a mixture of particles suspended in the air. These particles differ in their physical properties (such as size and shape) and chemical composition. Unless otherwise stated, all references to particulate matter in the present Protocol refer to particles with an aerodynamic diameter equal to or less than 10 microns (Ã ¼m) (PM10), including those with an aerodynamic diameter equal to or less than 2,5 Ã ¼m (PM2,5); 11 ter. Black carbon  means carbonaceous particulate matter that absorbs light; 11 quater. Ozone precursors  means nitrogen oxides, volatile organic compounds, methane and carbon monoxide; 4. In paragraph 13, the words or fluxes to receptors are inserted after the word atmosphere. 5. In paragraph 15, the words volatile organic compounds or ammonia are replaced by the words volatile organic compounds, ammonia or particulate matter. 6. For paragraph 16 there is substituted: New stationary source  means any stationary source of which the construction or substantial modification is commenced after the expiry of one year from the date of entry into force for a Party of the present Protocol. A Party may decide not to treat as a new stationary source any stationary source for which approval has already been given by the appropriate competent national authorities at the time of entry into force of the Protocol for that Party and provided that the construction or substantial modification is commenced within 5 years of that date. It shall be a matter for the competent national authorities to decide whether a modification is substantial or not, taking account of such factors as the environmental benefits of the modification. C. Article 2 1. In the chapeau: (a) Before the words The objective of the present Protocol is inserted 1.; (b) The words ammonia and volatile organic compounds are replaced by the words ammonia, volatile organic compounds and particulate matter; (c) The words and the environment are inserted after human health; (d) The words materials and crops are replaced by the words materials, crops and the climate in the short and long term; and (e) The words , particulate matter are inserted after the word eutrophication. 2. The words , that allow ecosystem recovery are inserted at the end of subparagraph (a). 3. In subparagraph (b), the words , that allow ecosystem recovery are added at the end of the subparagraph and the word and is deleted after the semicolon. 4. In subparagraph (c) (ii), the words Canada-wide Standard are replaced by the words Canadian Ambient Air Quality Standard. 5. New subparagraphs (d), (e) and (f) are added after subparagraph (c) as follows: (d) For particulate matter: (i) For Parties within the geographical scope of EMEP, the critical levels of particulate matter, as given in annex I; (ii) For Canada, the Canadian Ambient Air Quality Standards for particulate matter; and (iii) For the United States of America, the National Ambient Air Quality Standards for particulate matter; (e) For Parties within the geographical scope of EMEP, the critical levels of ammonia, as given in annex I; and (f) For Parties within the geographical scope of EMEP, the acceptable levels of air pollutants to protect materials, as given in annex I. 6. A new paragraph 2 is added at the end of article 2 as follows: 2. A further objective is that Parties should, in implementing measures to achieve their national targets for particulate matter, give priority, to the extent they consider appropriate, to emission reduction measures which also significantly reduce black carbon in order to provide benefits for human health and the environment and to help mitigation of near-term climate change. D. Article 3 1. In paragraph 1: (a) The word ceiling in the first line is replaced by the words reduction commitment; (b) The word ceiling in the second line is replaced by the word commitment; and (c) The words In taking steps to reduce emissions of particulate matter, each Party should seek reductions from those source categories known to emit high amounts of black carbon, to the extent it considers appropriate. are added at the end of the paragraph. 2. In paragraphs 2 and 3, the words V and VI are replaced by the words V, VI and X. 3. The words Subject to paragraphs 2 bis and 2 ter, are inserted at the beginning of paragraph 2. 4. New paragraphs 2 bis and 2 ter are inserted as follows: 2 bis. A Party that was already a Party to the present Protocol prior to entry into force of an amendment that introduces new source categories may apply the limit values applicable to an existing stationary source  to any source in such a new category the construction or substantial modification of which is commenced before the expiry of one year from the date of entry into force of that amendment for that Party, unless and until that source later undergoes substantial modification. 2 ter. A Party that was already a Party to the present Protocol prior to entry into force of an amendment that introduces new limit values applicable to a new stationary source  may continue to apply the previously applicable limit values to any source the construction or substantial modification of which is commenced before the expiry of one year from the date of entry into force of that amendment for that Party, unless and until that source later undergoes substantial modification. 5. Paragraph 4 is deleted. 6. For paragraph 6 there is substituted: Each Party should apply best available techniques to mobile sources covered by annex VIII and to each stationary source covered by annexes IV, V, VI and X, and, as it considers appropriate, measures to control black carbon as a component of particulate matter, taking into account guidance adopted by the Executive Body. 7. For paragraph 7 there is substituted: Each Party shall, insofar as it is technically and economically feasible, and taking into consideration the costs and advantages, apply the limit values for VOC contents of products as identified in annex XI in accordance with the timescales specified in annex VII. 8. In paragraph 8 (b): (a) The words document V and at its seventeenth session (decision 1999/1) and any amendments thereto are deleted; and (b) The following sentence is added at the end of the paragraph: Special attention should be given to reductions of ammonia emissions from significant sources of ammonia for that Party. 9. In paragraph 9 (b), the words ammonia and/or volatile organic compounds contributing to acidification, eutrophication or ozone formation are replaced by the words ammonia, volatile organic compounds and/or particulate matter contributing to acidification, eutrophication, ozone formation or increased levels of particulate matter. 10. In paragraph 10 (b), the words sulphur and/or volatile organic compounds are replaced by the words sulphur, volatile organic compounds and/or particulate matter. 11. For paragraph 11 there is substituted the following: Canada and the United States of America shall, upon ratification, acceptance or approval of, or accession to the present Protocol or the amendment contained in decision 2012/2 submit to the Executive Body their respective emission reduction commitments with respect to sulphur, nitrogen oxides, volatile organic compounds and particulate matter for automatic incorporation into annex II. 12. New paragraphs are added after paragraph 11 as follows: 11 bis. Canada shall also upon ratification, acceptance or approval of, or accession to the present Protocol, submit to the Executive Body relevant limit values for automatic incorporation into annexes IV, V, VI, VIII, X and XI. 11 ter. Each Party shall develop and maintain inventories and projections for the emissions of sulphur dioxide, nitrogen oxides, ammonia, volatile organic compounds, and particulate matter. Parties within the geographic scope of EMEP shall use the methodologies specified in guidelines prepared by the Steering Body of EMEP and adopted by the Parties at a session of the Executive Body. Parties in areas outside the geographic scope of EMEP shall use as guidance the methodologies developed through the workplan of the Executive Body. 11 quater. Each Party should actively participate in programmes under the Convention on the effects of air pollution on human health and the environment. 11 quinquies. For the purposes of comparing national emission totals with emission reduction commitments as set out in paragraph 1, a Party may use a procedure specified in a decision of the Executive Body. Such a procedure shall include provisions on the submission of supporting documentation and on review of the use of the procedure. E. Article 3 bis 1. A new article 3 bis is added as follows: Article 3 bis Flexible Transitional Arrangements 1. Notwithstanding article 3, paragraphs 2, 3, 5 and 6, a Party to the Convention that becomes a Party to the present Protocol between January 1, 2013, and December 31, 2019, may apply flexible transitional arrangements for the implementation of limit values specified in annexes VI and/or VIII under the conditions specified in this article. 2. Any Party electing to apply the flexible transitional arrangements under this article shall indicate in its instrument of ratification, acceptance or approval of or accession to the present Protocol the following: (a) the specific provisions of annex VI and/or VIII for which the Party is electing to apply flexible transitional arrangements; and (b) an implementation plan identifying a timetable for full implementation of the specified provisions. 3. An implementation plan under paragraph 2 (b) shall, at a minimum, provide for implementation of the limit values for new and existing stationary sources specified in Tables 1 and 5 of annex VI and Tables 1, 2, 3, 13 and 14 of annex VIII no later than eight years after entry into force of the present Protocol for the Party, or December 31, 2022, whichever is sooner. 4. In no case may a Party's implementation of any limit values for new and existing stationary sources specified in annex VI or annex VIII be postponed past December 31, 2030. 5. A Party electing to apply the flexible transitional arrangements under this article shall provide the Executive Secretary of the Commission with a triennial report of its progress towards implementation of annex VI and/or annex VIII. The Executive Secretary of the Commission will make such triennial reports available to the Executive Body. F. Article 4 1. In paragraph 1, the words ammonia and volatile organic compounds are replaced by the words ammonia, volatile organic compounds and particulate matter, including black carbon. 2. In paragraph 1 (a), the words low emission burners and good environmental practice in agriculture are replaced by the words low emission burners, good environmental practice in agriculture and measures that are known to mitigate emissions of black carbon as a component of particulate matter. G. Article 5 1. In paragraph 1 (a): (a) The words ammonia and volatile organic compounds are replaced by the words ammonia, volatile organic compounds and particulate matter, including black carbon; and (b) The words national emission ceilings or are replaced by the words emission reduction commitments and. 2. For paragraph 1 (c) is substituted: (c) Levels of ground-level ozone and particulate matter; 3. In paragraph 1 (d), 6. is replaced by 6; and. 4. A new paragraph 1 (e) is added as follows: (e) The environmental and human health improvements associated with attaining emission reduction commitments for 2020 and beyond as listed in annex II. For countries within the geographical scope of EMEP, information on such improvements will be presented in guidance adopted by the Executive Body. 5. In paragraph 2 (e): (a) The words Health and environmental are replaced by the words Human health, environmental and climate; and (b) The words reduction of are inserted after the words associated with. H. Article 6 1. In paragraph 1 (b), the words ammonia and volatile organic compounds are replaced by the words ammonia, volatile organic compounds and particulate matter. 2. In paragraph 1 (f), the words documents 1 to V and at its seventeenth session (decision 1999/1) and any amendments thereto are deleted. 3. In paragraph 1 (g), the words document VI and at its seventeenth session (decision 1999/1) and any amendments thereto are deleted. 4. In paragraph 1 (h), the words ammonia and volatile organic compounds are replaced by the words ammonia, volatile organic compounds and particulate matter. 5. For paragraph 2 is substituted: Each Party shall collect and maintain information on: (a) Ambient concentrations and depositions of sulphur and nitrogen compounds; (b) Ambient concentrations of ozone, volatile organic compounds and particulate matter; and (c) If practicable, estimates of exposure to ground-level ozone and particulate matter. Each Party shall, if practicable, also collect and maintain information on the effects of all of these pollutants on human health, terrestrial and aquatic ecosystems, materials and the climate. Parties within the geographic scope of EMEP should use guidelines adopted by the Executive Body. Parties outside the geographic scope of EMEP should use as guidance the methodologies developed through the workplan of the Executive Body. 6. A new paragraph 2 bis is inserted as follows: 2 bis. Each Party should, to the extent it considers appropriate, also develop and maintain inventories and projections for emissions of black carbon, using guidelines adopted by the Executive Body. I. Article 7 1. In paragraph 1 (a) (ii), for the words paragraph 3 are substituted the words paragraphs 3 and 7. 2. For the chapeau of paragraph 1 (b) is substituted: (b) Each Party within the geographical scope of EMEP shall report to EMEP through the Executive Secretary of the Commission the following information for the emissions of sulphur dioxide, nitrogen oxides, ammonia, volatile organic compounds and particulate matter, on the basis of guidelines prepared by the Steering Body of EMEP and adopted by the Executive Body: 3. In paragraph 1 (b) (i), the words of sulphur, nitrogen oxides, ammonia and volatile organic compounds are deleted. 4. In paragraph 1 (b) (ii): (a) The words of each substance are deleted; and (b) For the number (1990) is substituted the words specified in annex II. 5. In paragraph 1 (b) (iii), the words and current reduction plans are deleted. 6. For paragraph 1 (b) (iv) is substituted: (iv) An Informative Inventory Report containing detailed information on reported emission inventories and emission projections; 7. A new paragraph 1 (b bis) is added as follows: (b bis) Each Party within the geographical scope of EMEP should report available information to the Executive Body, through the Executive Secretary of the Commission, on its air pollution effects programmes on human health and the environment and atmospheric monitoring and modelling programmes under the Convention, using guidelines adopted by the Executive Body; 8. For paragraph 1 (c), there is substituted: (c) Parties in areas outside the geographical scope of EMEP shall report available information on levels of emissions, including for the reference year specified in annex II and appropriate to the geographic area covered by its emission reduction commitments. Parties in areas outside the geographic scope of EMEP should make available information similar to that specified in subparagraph (b bis), if requested to do so by the Executive Body. 9. A new subparagraph (d) is added after subparagraph 1 (c) as follows: (d) Each Party should also report, where available, its emissions inventories and projections for emissions of black carbon, using guidelines adopted by the Executive Body. 10. For the chapeau to paragraph 3, there is substituted: Upon the request of and in accordance with the timescales decided by the Executive Body, EMEP and other subsidiary bodies shall provide the Executive Body with relevant information on: 11. In paragraph 3 (a), the words particulate matter including black carbon, are inserted after the words concentrations of. 12. In paragraph 3 (b), the words ozone and its precursors. are replaced by the words particulate matter, ground-level ozone and their precursors;. 13. New subparagraphs (c) and (d) are inserted after subparagraph 3 (b) as follows: (c) Adverse effects on human health, natural ecosystems, materials and crops, including interactions with climate change and the environment related to the substances covered by the present Protocol, and progress in achieving human health and environmental improvements as described in guidance adopted by the Executive Body; and (d) The calculation of nitrogen budgets, nitrogen use efficiency and nitrogen surpluses and their improvements within the geographical area of EMEP, using guidance adopted by the Executive Body. 14. The final sentence of paragraph 3 is deleted. 15. In paragraph 4, the words and particulate matter are added at the end of the paragraph. 16. In paragraph 5, the words actual ozone concentrations and the critical levels of ozone are replaced by the words actual ozone and particulate matter concentrations and the critical levels of ozone and particulate matter. 17. A new paragraph 6 is added as follows: 6. Notwithstanding article 7.1 (b), a Party may request the Executive Body for permission to report a limited inventory for a particular pollutant or pollutants if: (a) The Party did not previously have reporting obligations under the present Protocol or any other protocol for that pollutant; and (b) The limited inventory of the Party includes, at a minimum, all large point sources of the pollutant or pollutants within the Party or a relevant PEMA. The Executive Body shall grant such a request annually for up to five years after entry into force of the present Protocol for a Party, but in no case for reporting of emissions for any year after 2019. Such a request will be accompanied by information on progress toward developing a more complete inventory as part of the Party's annual reporting. J. Article 8 1. In paragraph (b), the words particulate matter, including black carbon, are inserted after the words those on. 2. In paragraph (c), the words nitrogen compounds and volatile organic compounds are replaced by the words nitrogen compounds, volatile organic compounds and particulate matter, including black carbon. 3. After paragraph (d), a new paragraph (d bis) is added as follows: The improvement of the scientific understanding of the potential co-benefits for climate change mitigation associated with potential reduction scenarios for air pollutants (such as methane, carbon monoxide and black carbon) which have near-term radiative forcing and other climate effects; 4. In paragraph (e), the words eutrophication and photochemical pollution are replaced by the words eutrophication, photochemical pollution and particulate matter. 5. In paragraph (f), the words ammonia and volatile organic compounds are replaced by the words ammonia, volatile organic compounds and other ozone precursors, and particulate matter. 6. In paragraph (g): (a) The words nitrogen and volatile organic compounds are replaced by the words nitrogen, volatile organic compounds and particulate matter; (b) The words including their contribution to concentrations of particulate matter, are deleted; and (c) The words volatile organic compounds and tropospheric ozone are replaced by the words volatile organic compounds, particulate matter and ground-level ozone. 7. In paragraph (k): (a) The words environment and human health are replaced by the words environment, human health and the impacts on climate; and (b) The words ammonia and volatile organic compounds are replaced by the words ammonia, volatile organic compounds and particulate matter. K. Article 10 1. In paragraph 1, the words sulphur and nitrogen compounds are replaced by the words sulphur, nitrogen compounds and particulate matter. 2. In paragraph 2 (b): (a) The words health effects are replaced by the words human health effects, climate co-benefits; and (b) The words particulate matter, are inserted after the words related to. 3. New paragraphs 3 and 4 are added as follows: 3. The Executive Body shall include in its reviews under this article an evaluation of mitigation measures for black carbon emissions, no later than at the second session of the Executive Body after entry into force of the amendment contained in decision 2012/2. 4. The Parties shall, no later than at the second session of the Executive Body after entry into force of the amendment contained in decision 2012/2, evaluate ammonia control measures and consider the need to revise annex IX. L. Article 13 For article 13 there shall be substituted: Article 13 Adjustments 1. Any Party to the Convention may propose an adjustment to annex II to the present Protocol to add to it its name, together with emission levels, emission ceilings and percentage emission reductions. 2. Any Party may propose an adjustment of its emission reduction commitments already listed in annex II. Such a proposal must include supporting documentation, and shall be reviewed, as specified in a decision of the Executive Body. This review shall take place prior to the proposal being discussed by the Parties in accordance with paragraph 4. 3. Any Party eligible under article 3, paragraph 9, may propose an adjustment to annex III to add one or more PEMAs or make changes to a PEMA under its jurisdiction that is listed in that annex. 4. Proposed adjustments shall be submitted in writing to the Executive Secretary of the Commission, who shall communicate them to all Parties. The Parties shall discuss the proposed adjustments at the next session of the Executive Body, provided that those proposals have been circulated by the Executive Secretary to the Parties at least ninety days in advance. 5. Adjustments shall be adopted by consensus of the Parties present at a session of the Executive Body and shall become effective for all Parties to the present Protocol on the ninetieth day following the date on which the Executive Secretary of the Commission notifies those Parties in writing of the adoption of the adjustment. Article 13 bis Amendments 1. Any Party may propose amendments to the present Protocol. 2. Proposed amendments shall be submitted in writing to the Executive Secretary of the Commission, who shall communicate them to all Parties. The Parties shall discuss the proposed amendments at the next session of the Executive Body, provided that those proposals have been circulated by the Executive Secretary to the Parties at least ninety days in advance. 3. Amendments to the present Protocol other than to annexes I and III shall be adopted by consensus of the Parties present at a session of the Executive Body, and shall enter into force for the Parties which have accepted them on the ninetieth day after the date on which two thirds of those that were Parties at the time of their adoption have deposited with the Depositary their instruments of acceptance thereof. Amendments shall enter into force for any other Party on the ninetieth day after the date on which that Party has deposited its instrument of acceptance thereof. 4. Amendments to annexes I and III to the present Protocol shall be adopted by consensus of the Parties present at a session of the Executive Body. On the expiry of one hundred and eighty days from the date of its communication to all Parties by the Executive Secretary of the Commission, an amendment to any such annex shall become effective for those Parties which have not submitted to the Depositary a notification in accordance with the provisions of paragraph 5, provided that at least sixteen Parties have not submitted such a notification. 5. Any Party that is unable to approve an amendment to annexes I and/or III, shall so notify the Depositary in writing within ninety days from the date of the communication of its adoption. The Depositary shall without delay notify all Parties of any such notification received. A Party may at any time substitute an acceptance for its previous notification and, upon deposit of an instrument of acceptance with the Depositary, the amendment to such an annex shall become effective for that Party. 6. For those Parties having accepted it, the procedure set out in paragraph 7 supersedes the procedure set out in paragraph 3 in respect of amendments to annexes IV to XI. 7. Amendments to annexes IV to XI shall be adopted by consensus of the Parties present at a session of the Executive Body. On the expiry of one year from the date of its communication to all Parties by the Executive Secretary of the Commission, an amendment to any such annex shall become effective for those Parties which have not submitted to the Depositary a notification in accordance with the provisions of subparagraph (a): (a) Any Party that is unable to approve an amendment to annexes IV to XI shall so notify the Depositary in writing within one year from the date of the communication of its adoption. The Depositary shall without delay notify all Parties of any such notification received. A Party may at any time substitute an acceptance for its previous notification and, upon deposit of an instrument of acceptance with the Depositary, the amendment to such an annex shall become effective for that Party; (b) Any amendment to annexes IV to XI shall not enter into force if an aggregate number of sixteen or more Parties have either: (i) Submitted a notification in accordance with the provisions of subparagraph (a); or (ii) Not accepted the procedure set out in this paragraph and not yet deposited an instrument of acceptance in accordance with the provisions of paragraph 3. M. Article 15 A new paragraph 4 is added as follows: 4. A State or Regional Economic Integration Organisation shall declare in its instrument of ratification, acceptance, approval or accession if it does not intend to be bound by the procedures set out in article 13bis, paragraph 7, as regards the amendment of annexes IV  XI. N. New Article 18 bis A new Article 18 bis is added after Article 18 as follows: Article 18 bis Termination of Protocols When all of the Parties to any of the following Protocols have deposited their instruments of ratification, acceptance, approval of or accession to the present Protocol with the Depository in accordance with article 15, that Protocol shall be considered as terminated: (a) The 1985 Helsinki Protocol on the Reduction of Sulphur Emissions or their Transboundary Fluxes by at least 30 per cent; (b) The 1988 Sofia Protocol concerning the Control of Emissions of Nitrogen Oxides or their Transboundary Fluxes; (c) The 1991 Geneva Protocol concerning the Control of Emissions of Volatile Organic Compounds or their Transboundary Fluxes; (d) The 1994 Oslo Protocol on Further Reduction of Sulphur Emissions. O. Annex II For annex II the following text is substituted: Emission reduction commitments 1. The emission reduction commitments listed in the tables below relate to the provisions of article 3, paragraphs 1 and 10, of the present Protocol. 2. Table 1 includes the emission ceilings for sulphur dioxide (SO2), nitrogen oxides (NOx), ammonia (NH3) and volatile organic compounds (VOCs) for 2010 up to 2020 expressed in thousands of metric tons (tonnes) for those Parties that ratified the present Protocol prior to 2010. 3. Tables 2 6 include emission reduction commitments for SO2, NOx, NH3, VOCs and PM2,5 for 2020 and beyond. These commitments are expressed as a percentage reduction from the 2005 emission level. 4. The 2005 emission estimates listed in tables 2-6 are in thousands of tonnes and represent the latest best available data reported by the Parties in 2012. These estimates are given for information purposes only, and may be updated by the Parties in the course of their reporting of emission data under the present Protocol if better information becomes available. The Secretariat will maintain and regularly update on the Convention's website a table of the most up-to-date estimates reported by Parties, for information. The percentage emission reduction commitments listed in tables 2-6 are applicable to the most up-to-date 2005 estimates as reported by the Parties to the Executive Secretary of the Commission. 5. If in a given year a Party finds that, due to a particularly cold winter, a particularly dry summer or unforeseen variations in economic activities, such as a loss of capacity in the power supply system domestically or in a neighbouring country, it cannot comply with its emission reduction commitments, it may fulfil those commitments by averaging its national annual emissions for the year in question, the year preceding that year and the year following it, provided that this average does not exceed its commitment. Table 1 Emission ceilings for 2010 up to 2020 for Parties that ratified the present Protocol prior to 2010 (expressed in thousands of tonnes per year) Party Ratification SO2 NOx NH3 VOCs 1 Belgium 2007 106 181 74 144 2 Bulgaria 2005 856 266 108 185 3 Croatia 2008 70 87 30 90 4 Cyprus 2007 39 23 9 14 5 Czech Republic 2004 283 286 101 220 6 Denmark 2002 55 127 69 85 7 Finland 2003 116 170 31 130 8 France 2007 400 860 780 1 100 9 Germany 2004 550 1 081 550 995 10 Hungary 2006 550 198 90 137 11 Latvia 2004 107 84 44 136 12 Lithuania 2004 145 110 84 92 13 Luxembourg 2001 4 11 7 9 14 Netherlands 2004 50 266 128 191 15 Norway 2002 22 156 23 195 16 Portugal 2005 170 260 108 202 17 Romania 2003 918 437 210 523 18 Slovakia 2005 110 130 39 140 19 Slovenia 2004 27 45 20 40 20 Spain (1) 2005 774 847 353 669 21 Sweden 2002 67 148 57 241 22 Switzerland 2005 26 79 63 144 23 United Kingdom of Great Britain and Northern Ireland 2005 625 1 181 297 1 200 24 United States of America 2004 (2) (3) (4) 25 European Union 2003 7 832 8 180 4 294 7 585 Table 2 Emission reduction commitments for sulphur dioxide for 2020 and beyond Convention Party Emission levels 2005 in thousands of tonnes of SO2 Reduction from 2005 level (%) 1 Austria 27 26 2 Belarus 79 20 3 Belgium 145 43 4 Bulgaria 777 78 5 Canada (5) 6 Croatia 63 55 7 Cyprus 38 83 8 Czech Republic 219 45 9 Denmark 23 35 10 Estonia 76 32 11 Finland 69 30 12 France 467 55 13 Germany 517 21 14 Greece 542 74 15 Hungary 129 46 16 Ireland 71 65 17 Italy 403 35 18 Latvia 6,7 8 19 Lithuania 44 55 20 Luxembourg 2,5 34 21 Malta 11 77 22 Netherlands (6) 65 28 23 Norway 24 10 24 Poland 1 224 59 25 Portugal 177 63 26 Romania 643 77 27 Slovakia 89 57 28 Slovenia 40 63 29 Spain (6) 1 282 67 30 Sweden 36 22 31 Switzerland 17 21 32 United Kingdom of Great Britain and Northern Ireland 706 59 33 United States of America (7) 34 European Union 7 828 59 Table 3 Emission reduction commitments for nitrogen oxides for 2020 and beyond (8) Convention Party Emission levels 2005 in thousands of tonnes of NO2 Reduction from 2005 level (%) 1 Austria 231 37 2 Belarus 171 25 3 Belgium 291 41 4 Bulgaria 154 41 5 Canada (9) 6 Croatia 81 31 7 Cyprus 21 44 8 Czech Republic 286 35 9 Denmark 181 56 10 Estonia 36 18 11 Finland 177 35 12 France 1 430 50 13 Germany 1 464 39 14 Greece 419 31 15 Hungary 203 34 16 Ireland 127 49 17 Italy 1 212 40 18 Latvia 37 32 19 Lithuania 58 48 20 Luxembourg 19 43 21 Malta 9,3 42 22 Netherlands (10) 370 45 23 Norway 200 23 24 Poland 866 30 25 Portugal 256 36 26 Romania 309 45 27 Slovakia 102 36 28 Slovenia 47 39 29 Spain (10) 1 292 41 30 Sweden 174 36 31 Switzerland (11) 94 41 32 United Kingdom of Great Britain and Northern Ireland 1 580 55 33 United States of America (12) 34 European Union 11 354 42 Table 4 Emission reduction commitments for ammonia for 2020 and beyond Convention Party Emission levels 2005 in thousands of tonnes of NH3 Reduction from 2005 level (%) 1 Austria 63 1 2 Belarus 136 7 3 Belgium 71 2 4 Bulgaria 60 3 5 Croatia 40 1 6 Cyprus 5,8 10 7 Czech Republic 82 7 8 Denmark 83 24 9 Estonia 9,8 1 10 Finland 39 20 11 France 661 4 12 Germany 573 5 13 Greece 68 7 14 Hungary 80 10 15 Ireland 109 1 16 Italy 416 5 17 Latvia 16 1 18 Lithuania 39 10 19 Luxembourg 5,0 1 20 Malta 1,6 4 21 Netherlands (13) 141 13 22 Norway 23 8 23 Poland 270 1 24 Portugal 50 7 25 Romania 199 13 26 Slovakia 29 15 27 Slovenia 18 1 28 Spain (13) 365 3 29 Sweden 55 15 30 Switzerland 64 8 31 United Kingdom of Great Britain and Northern Ireland 307 8 32 European Union 3 813 6 Table 5 Emission reduction commitments for Volatile Organic Compounds for 2020 and beyond Convention Party Emission levels 2005 in thousands of tonnes of VOC Reduction from 2005 level (%) 1 Austria 162 21 2 Belarus 349 15 3 Belgium 143 21 4 Bulgaria 158 21 5 Canada (14) 6 Croatia 101 34 7 Cyprus 14 45 8 Czech Republic 182 18 9 Denmark 110 35 10 Estonia 41 10 11 Finland 131 35 12 France 1 232 43 13 Germany 1 143 13 14 Greece 222 54 15 Hungary 177 30 16 Ireland 57 25 17 Italy 1 286 35 18 Latvia 73 27 19 Lithuania 84 32 20 Luxembourg 9,8 29 21 Malta 3,3 23 22 Netherlands (15) 182 8 23 Norway 218 40 24 Poland 593 25 25 Portugal 207 18 26 Romania 425 25 27 Slovakia 73 18 28 Slovenia 37 23 29 Spain (15) 809 22 30 Sweden 197 25 31 Switzerland (16) 103 30 32 United Kingdom of Great Britain and Northern Ireland 1 088 32 33 United States of America (17) 34 European Union 8 842 28 Table 6 Emission reduction commitments for PM2,5 for 2020 and beyond Convention Party Emission levels 2005 in thousands of tonnes of PM2,5 Reduction from 2005 level (%) 1 Austria 22 20 2 Belarus 46 10 3 Belgium 24 20 4 Bulgaria 44 20 5 Canada (18) 6 Croatia 13 18 7 Cyprus 2,9 46 8 Czech Republic 22 17 9 Denmark 25 33 10 Estonia 20 15 11 Finland 36 30 12 France 304 27 13 Germany 121 26 14 Greece 56 35 15 Hungary 31 13 16 Ireland 11 18 17 Italy 166 10 18 Latvia 27 16 19 Lithuania 8,7 20 20 Luxembourg 3,1 15 21 Malta 1,3 25 22 Netherlands (19) 21 37 23 Norway 52 30 24 Poland 133 16 25 Portugal 65 15 26 Romania 106 28 27 Slovakia 37 36 28 Slovenia 14 25 29 Spain (19) 93 15 30 Sweden 29 19 31 Switzerland 11 26 32 United Kingdom of Great Britain and Northern Ireland 81 30 33 United States of America (20) 34 European Union 1 504 22 P. Annex III 1. In the sentence underneath the heading, the words PEMA is are replaced by the words PEMAs are. 2. A new subheading and paragraph are added before the entry for the Russian Federation PEMA as follows: Canada PEMA The PEMA for sulphur for Canada is an area of 1 million square kilometres which includes all the territory of the Provinces of Prince Edward Island, Nova Scotia and New Brunswick, all the territory of the Province of QuÃ ©bec south of a straight line between Havre-St. Pierre on the north coast of the Gulf of Saint Lawrence and the point where QuÃ ©bec-Ontario boundary intersects with the James Bay coastline, and all the territory of the Province of Ontario south of a straight line between the point where the Ontario-QuÃ ©bec boundary intersects the James Bay coastline and the Nipigon River near the north shore of Lake Superior. 3. For the paragraph underneath the subheading Russian Federation PEMA there is substituted: The Russian Federation PEMA corresponds to the European territory of the Russian Federation. The European territory of the Russian Federation is a part of the territory of Russia within the administrative and geographical boundaries of the entities of the Russian Federation located in Eastern Europe bordering the Asian continent in accordance with the conventional borderline that passes from north to south along the Ural Mountains, the border with Kazakhstan to the Caspian Sea, then along the State borders with Azerbaijan and Georgia in the North Caucasus to the Black Sea. Q. Annex IV 1. For annex IV the following text is substituted: Limit values for emissions of sulphur from stationary sources 1. Section A applies to Parties other than Canada and the United States of America, section B applies to Canada and section C applies to the United States of America. A. Parties other than Canada and the United States of America 2. For the purpose of this section emission limit value  (ELV) means the quantity of SO2 (or SOx where mentioned as such) contained in the waste gases from an installation that is not to be exceeded. Unless otherwise specified, it shall be calculated in terms of mass of SO2 (SOx, expressed as SO2) per volume of the waste gases (expressed as mg/m3), assuming standard conditions for temperature and pressure for dry gas (volume at 273,15 K, 101,3 kPa). With regard to the oxygen content of the waste gas, the values given in the tables below for each source category shall apply. Dilution for the purpose of lowering concentrations of pollutants in waste gases is not permitted. Start-up, shutdown and maintenance of equipment are excluded. 3. Compliance with ELVs, minimum desulphurization rates, sulphur recovery rates and sulphur content limit values shall be verified: (a) Emissions shall be monitored through measurements or through calculations achieving at least the same accuracy. Compliance with ELVs shall be verified through continuous or discontinuous measurements, type approval, or any other technically sound method including verified calculation methods. In case of continuous measurements, compliance with the ELV is achieved if the validated monthly emission average does not exceed the limit value, unless otherwise specified for the individual source category. In case of discontinuous measurements or other appropriate determination or calculation procedures, compliance with the ELV is achieved if the mean value based on an appropriate number of measurements under representative conditions does not exceed the ELV. The inaccuracy of the measurement methods may be taken into account for verification purposes; (b) In case of combustion plants applying the minimum rates of desulphurization set out in paragraph 5 (a) (ii), the sulphur content of the fuel shall also be regularly monitored and the competent authorities shall be informed of substantial changes in the type of fuel used. The desulphurization rates shall apply as monthly average values; (c) Compliance with the minimum sulphur recovery rate shall be verified through regular measurements or any other technically sound method; (d) Compliance with the sulphur limit values for gas oil shall be verified through regular targeted measurements. 4. Monitoring of relevant polluting substances and measurements of process parameters, as well as the quality assurance of automated measuring systems and the reference measurements to calibrate those systems, shall be carried out in accordance with European Committee for Standardization (CEN) standards. If CEN standards are not available, International Organization for Standardization (ISO) standards, national or international standards which will ensure the provision of data of an equivalent scientific quality shall apply. 5. The following subparagraphs set out special provisions for combustion plants referred to in paragraph 7: (a) A Party may derogate from the obligation to comply with the emission limit values provided for in paragraph 7 in the following cases: (i) For a combustion plant which to this end normally uses low-sulphur fuel, in cases where the operator is unable to comply with those limit values because of an interruption in the supply of low-sulphur fuel resulting from a serious shortage; (ii) For a combustion plant firing indigenous solid fuel, which cannot comply with the emission limit values provided for in paragraph 7, instead at least the following limit values for the rates of desulphurization have to be met: (aa) Existing plants: 50 100 MWth: 80 %; (bb) Existing plants: 100 300 MWth: 90 %; (cc) Existing plants: > 300 MWth: 95 %; (dd) New plants: 50 300 MWth: 93 %; (ee) New plants: > 300 MWth: 97 %; (iii) For combustion plants normally using gaseous fuel which have to resort exceptionally to the use of other fuels because of a sudden interruption in the supply of gas and for this reason would need to be equipped with a waste gas purification facility; (iv) For existing combustion plants not operated more than 17 500 operating hours, starting from 1 January 2016 and ending no later than 31 December 2023; (v) For existing combustion plants using solid or liquid fuels not operated more than 1 500 operating hours per year as a rolling average over a period of five years, instead the following ELVs apply: (aa) For solid fuels: 800 mg/m3; (bb) For liquid fuels: 850 mg/m3 for plants with a rated thermal input not exceeding 300 MWth and 400 mg/m3 for plants with a rated thermal input greater than 300 MWth; (b) Where a combustion plant is extended by at least 50 MWth, the ELV specified in paragraph 7 for new installations shall apply to the extensional part affected by the change. The ELV is calculated as an average weighted by the actual thermal input for both the existing and the new part of the plant; (c) Parties shall ensure that provisions are made for procedures relating to malfunction or breakdown of the abatement equipment; (d) In the case of a multi-fuel firing combustion plant involving the simultaneous use of two or more fuels, the ELV shall be determined as the weighted average of the ELVs for the individual fuels, on the basis of the thermal input delivered by each fuel. 6. Parties may apply rules by which combustion plants and process plants within a mineral oil refinery may be exempted from compliance with the individual SO2 limit values set out in this annex, provided that they are complying with a bubble SO2 limit value determined on the basis of the best available techniques. 7. Combustion plants with a rated thermal input exceeding 50 MWth (1): Table 1 Limit values for SO2 emissions from combustion plants (21) Fuel type Thermal input (MWth) ELV for SO2 mg/m3 (22) Solid fuels 50 100 New plants: 400 (coal, lignite and other solid fuels) 300 (peat) 200 (biomass) Existing plants: 400 (coal, lignite and other solid fuels) 300 (peat) 200 (biomass) 100 300 New plants: 200 (coal, lignite and other solid fuels) 300 (peat) 200 (biomass) Existing plants: 250 (coal, lignite and other solid fuels) 300 (peat) 200 (biomass) > 300 New plants: 150 (coal, lignite and other solid fuels) (FBC: 200) 150 (peat) (FBC: 200) 150 (biomass) Existing plants: 200 (coal, lignite and other solid fuels) 200 (peat) 200 (biomass) Liquid fuels 50 100 New plants: 350 Existing plants: 350 100 300 New plants: 200 Existing plants: 250 > 300 New plants: 150 Existing plants: 200 Gaseous fuels in general > 50 New plants: 35 Existing plants: 35 Liquefied gas > 50 New plants: 5 Existing plants: 5 Coke oven gas or blast furnace gas > 50 New plants: 200 for blast furnace gas 400 for coke oven gas Existing plants: 200 for blast furnace gas 400 for coke oven gas Gasified refinery residues > 50 New plants: 35 Existing plants: 800 Note: FBC = fluidized bed combustion (circulating, pressurized, bubbling). 8. Gas oil: Table 2 Limit values for the sulphur content of gas oil (23) Sulphur content (per cent by weight) Gas oil < 0,10 9. Mineral oil and gas refineries: Sulphur recovery units: for plants that produce more than 50 Mg of sulphur a day: Table 3 Limit value expressed as a minimum sulphur recovery rate of sulphur recovery units Plant type Minimum sulphur recovery rate (24) (%) New plant 99,5 Existing plant 98,5 10. Titanium dioxide production: Table 4 Limit values for SOx emissions released from titanium dioxide production (annual average) Plant type ELV for SOx (expressed as SO2) (kg/t of TiO2) Sulphate process, total emission 6 Chloride process, total emission 1,7 B. Canada 11. Limit values for controlling emissions of sulphur oxides will be determined for stationary sources, as appropriate, taking into account information on available control technologies, limit values applied in other jurisdictions, and the documents below: (a) Order Adding Toxic Substances to Schedule 1 to the Canadian Environmental Act, 1999. SOR/2011-34; (b) Proposed Regulation, Order Adding Toxic Substances to Schedule 1 to the Canadian Environmental Protection Act, 1999; (c) New Source Emission Guidelines for Thermal Electricity Generation; (d) National Emission Guidelines for Stationary Combustion Turbines. PN1072; and (e) Operating and Emission Guidelines for Municipal Solid Waste Incinerators. PN1085. C. United States of America 12. Limit values for controlling emissions of sulphur dioxide from stationary sources in the following stationary source categories, and the sources to which they apply, are specified in the following documents: (a) Electric Utility Steam Generating Units  40 Code of Federal Regulations (C.F.R.) Part 60, Subpart D, and Subpart Da; (b) Industrial-Commercial-Institutional Steam Generating Units  40 C.F.R. Part 60, Subpart Db, and Subpart Dc; (c) Sulphuric Acid Plants  40 C.F.R. Part 60, Subpart H; (d) Petroleum Refineries  40 C.F.R. Part 60, Subpart J and Subpart Ja; (e) Primary Copper Smelters  40 C.F.R. Part 60, Subpart P; (f) Primary Zinc Smelters  40 C.F.R. Part 60, Subpart Q; (g) Primary Lead Smelters  40 C.F.R. Part 60, Subpart R; (h) Stationary Gas Turbines  40 C.F.R. Part 60, Subpart GG; (i) Onshore Natural Gas Processing  40 C.F.R. Part 60, Subpart LLL; (j) Municipal Waste Combustors  40 C.F.R. Part 60, Subpart Ea, and Subpart Eb; (k) Hospital/Medical/Infectious Waste Incinerators  40 C.F.R. Part 60, Subpart Ec; (l) Stationary Combustion Turbines  40 C.F.R. Part 60, Subpart KKKK; (m) Small Municipal Waste Combustors  40 C.F.R. Part 60, Subpart AAAA; (n) Commercial and Industrial Solid Waste Combustors  40 C.F.R. Part 60, Subpart CCCC; and (o) Other Solid Waste Combustors  40 C.F.R. Part 60, Subpart EEEE. R. Annex V For annex V the following text is substituted: Limit values for emissions of nitrogen oxides from stationary sources 1. Section A applies to Parties other than Canada and the United States of America, section B applies to Canada and section C applies to the United States of America. A. Parties other than Canada and the United States of America 2. For the purpose of this section emission limit value  (ELV) means the quantity of NOx (sum of NO and NO2, expressed as NO2) contained in the waste gases from an installation that is not to be exceeded. Unless otherwise specified, it shall be calculated in terms of mass of NOx per volume of the waste gases (expressed as mg/m3), assuming standard conditions for temperature and pressure for dry gas (volume at 273,15 K, 101,3 kPa). With regard to the oxygen content of the waste gas, the values given in the tables below for each source category shall apply. Dilution for the purpose of lowering concentrations of pollutants in waste gases is not permitted. Start-up, shutdown and maintenance of equipment are excluded. 3. Emissions shall be monitored in all cases via measurements of NOx or through calculations or a combination of both achieving at least the same accuracy. Compliance with ELVs shall be verified through continuous or discontinuous measurements, type approval, or any other technically sound method including verified calculation methods. In case of continuous measurements, compliance with the ELVs is achieved if the validated monthly emission average does not exceed the limit values. In case of discontinuous measurements or other appropriate determination or calculation procedures, compliance with the ELVs is achieved if the mean value based on an appropriate number of measurements under representative conditions does not exceed the ELV. The inaccuracy of the measurement methods may be taken into account for verification purposes. 4. Monitoring of relevant polluting substances and measurements of process parameters, as well as the quality assurance of automated measuring systems and the reference measurements to calibrate those systems, shall be carried out in accordance with CEN standards. If CEN standards are not available, ISO standards or national or international standards which will ensure the provision of data of an equivalent scientific quality shall apply. 5. Special provisions for combustion plants referred to in paragraph 6: (a) A Party may derogate from the obligation to comply with the ELVs provided for in paragraph 6 in the following cases: (i) For combustion plants normally using gaseous fuel which have to resort exceptionally to the use of other fuels because of a sudden interruption in the supply of gas and for this reason would need to be equipped with a waste gas purification facility; (ii) For existing combustion plants not operated more than 17 500 operating hours, starting from 1 January 2016 and ending no later than 31 December 2023; or (iii) For existing combustion plants other than onshore gas turbines (covered by paragraph 7) using solid or liquid fuels not operated more than 1 500 operating hours per year as a rolling average over a period of five years, instead the following ELVs apply: (aa) For solid fuels: 450 mg/m3; (bb) For liquid fuels: 450 mg/m3. (b) Where a combustion plant is extended by at least 50 MWth, the ELV specified in paragraph 6 for new installations shall apply to the extensional part affected by the change. The ELV is calculated as an average weighted by the actual thermal input for both the existing and the new part of the plant; (c) Parties shall ensure that provisions are made for procedures relating to malfunction or breakdown of the abatement equipment; (d) In the case of a multi-fuel firing combustion plant involving the simultaneous use of two or more fuels, the ELV shall be determined as the weighted average of the ELVs for the individual fuels, on the basis of the thermal input delivered by each fuel. Parties may apply rules by which combustion plants and process plants within a mineral oil refinery may be exempted from compliance with the individual NOx limit values set out in this annex, provided that they are complying with a bubble NOx limit value determined on the basis of the best available techniques. 6. Combustion plants with a rated thermal input exceeding 50 MWth (2): Table 1 Limit values for NOx emissions released from combustion plants (25) Fuel type Thermal input (MWth) ELV for NOx (mg/m3) (26) Solid fuels 50 100 New plants: 300 (coal, lignite and other solid fuels) 450 (pulverized lignite) 250 (biomass, peat) Existing plants: 300 (coal, lignite and other solid fuels) 450 (pulverized lignite) 300 (biomass, peat) 100 300 New plants: 200 (coal, lignite and other solid fuels) 200 (biomass, peat) Existing plants: 200 (coal, lignite and other solid fuels) 250 (biomass, peat) > 300 New plants: 150 (coal, lignite and other solid fuels) (general) 150 (biomass, peat) 200 (pulverized lignite) Existing plants: 200 (coal, lignite and other solid fuels) 200 (biomass, peat) Liquid fuels 50 100 New plants: 300 Existing plants: 450 100 300 New plants: 150 Existing plants: 200 (general) Existing plants within refineries and chemical installations: 450 (for firing of distillation and conversion residues from crude oil refining for own consumption in combustion plants and for firing liquid production residue as non-commercial fuel) > 300 New plants: 100 Existing plants: 150 (general) Existing plants within refineries and chemical installations: 450 (for firing of distillation and conversion residues from crude oil refining for own consumption in combustion plants and for firing liquid production residue as non-commercial fuel (< 500 MWth)) Natural gas 50 300 New plants: 100 Existing plants: 100 > 300 New plants: 100 Existing plants: 100 Other gaseous fuels > 50 New plants: 200 Existing plants: 300 7. Onshore combustion turbines with a rated thermal input exceeding 50 MWth: the NOx ELVs expressed in mg/m3 (at a reference O2 content of 15 %) are to be applied to a single turbine. The ELVs in table 2 apply only above 70 % load. Table 2 Limit values for NOx emissions released from onshore combustion turbines (including Combined Cycle Gas turbines (CCGT)) Fuel type Thermal input (MWth) ELV for NOx (mg/m3) (27) Liquid fuels (light and medium distillates) > 50 New plants: 50 Existing plants: 90 (general) 200 (plants operating less than 1 500 hours a year) Natural gas (28) > 50 New plants: 50 (general) (30) Existing plants: 50 (general) (29) (30) 150 (plants operating less than 1 500 hours per year) Other gases > 50 New plants: 50 Existing plants: 120 (general) 200 (plants operating less than 1 500 hours a year) 8. Cement production: Table 3 Limit values for NOx emissions released from cement clinker production (31) Plant type ELV for NOx (mg/m3) General (existing and new installations) 500 Existing lepol and long rotary kilns in which no waste is co-incinerated 800 9. Stationary engines: Table 4 Limit values for NOx emissions released from new stationary engines Engine type, power, fuel specification ELV (32) (33) (34) (mg/m3) Gas engines > 1 MWth Spark ignited (= Otto) engines all gaseous fuels 95 (enhanced lean burn) 190 (Standard lean burn or rich burn with catalyst) Dual fuel engines > 1 MWth In gas mode (all gaseous fuels) 190 In liquid mode (all liquid fuels) (35) 1 20 MWth 225 > 20 MWth 225 Diesel engines > 5 MWth (compression ignition) Slow (< 300 rpm)/Medium (300-1 200 rpm)/speed 5 20 MWth Heavy Fuel Oil (HFO) and bio-oils Light Fuel Oil (LFO) and Natural Gas (NG) 225 190 > 20 MWth HFO and bio-oils 190 LFO and NG 190 High speed (> 1 200 rpm) 190 Note: The reference oxygen content is 15 % () 10. Iron ore sinter plants: Table 5 Limit values for NOx emissions released from iron ore sinter plants Plant type ELV for NOx (mg/m3) Sinter plants: New installation 400 Sinter plants: Existing installation 400 (a) Production and processing of metals: metal ore roasting or sintering installations, installations for the production of pig iron or steel (primary or secondary fusion) including continuous casting with a capacity exceeding 2,5 Mg/hour, installations for the processing of ferrous metals (hot rolling mills > 20 Mg/hour of crude steel). (b) As an exemption to paragraph 3, these ELVs should be considered as averaged over a substantial period of time. 11. Nitric acid production: Table 6 Limit values for NOx emissions from nitric acid production excluding acid concentration units Type of installations ELV for NOx (mg/m3) New installations 160 Existing installations 190 B. Canada 12. Limit values for controlling emissions of NOx will be determined for stationary sources, as appropriate, taking into account information on available control technologies, limit values applied in other jurisdictions, and the documents below: (a) New Source Emission Guidelines for Thermal Electricity Generation; (b) National Emission Guidelines for Stationary Combustion Turbines. PN1072; (c) National Emission Guidelines for Cement Kilns. PN1284; (d) National Emission Guidelines for Industrial/Commercial Boilers and Heaters. PN1286; (e) Operating and Emission Guidelines for Municipal Solid Waste Incinerators. PN1085; (f) Management Plan for Nitrogen Oxides (NOx) and Volatile Organic Compounds (VOCs)  Phase I. PN1066; and (g) Operating and Emission Guidelines for Municipal Solid Waste Incinerators. PN1085. C. United States of America 13. Limit values for controlling emissions of NOx from stationary sources in the following stationary source categories, and the sources to which they apply, are specified in the following documents: (a) Coal-fired Utility Units  40 Code of Federal Regulations (C.F.R.) Part 76; (b) Electric Utility Steam Generating Units  40 C.F.R. Part 60, Subpart D, and Subpart Da; (c) Industrial-Commercial-Institutional Steam Generating Units  40 C.F.R. Part 60, Subpart Db; (d) Nitric Acid Plants  40 C.F.R. Part 60, Subpart G; (e) Stationary Gas Turbines  40 C.F.R. Part 60, Subpart GG; (f) Municipal Waste Combustors  40 C.F.R. Part 60, Subpart Ea, and Subpart Eb; (g) Hospital/Medical/Infectious Waste Incinerators  40 C.F.R. Part 60, Subpart Ec; (h) Petroleum Refineries  40 C.F.R. Part 60, Subpart J, and Subpart Ja; (i) Stationary Internal Combustion Engines  Spark Ignition, 40 C.F.R. Part 60, Subpart JJJJ; (j) Stationary Internal Combustion Engines  Compression Ignition, 40 C.F.R. Part 60, Subpart IIII; (k) Stationary Combustion Turbines  40 C.F.R. Part 60, Subpart KKKK; (l) Small Municipal Waste Combustors  40 C.F.R. Part 60, Subpart AAAA; (m) Portland Cement 40 C.F.R. Part 60, Subpart F; (n) Commercial and Industrial Solid Waste Combustors  40 C.F.R. Part 60, Subpart CCCC; and (o) Other Solid Waste Combustors  40 C.F.R. Part 60, Subpart EEEE. S. Annex VI For annex VI, the following text is substituted: Limit values for emissions of volatile organic compounds from stationary sources 1. Section A applies to Parties other than Canada and the United States of America, section B applies to Canada and section C applies to the United States of America. A. Parties other than Canada and the United States of America 2. This section of the present annex covers the stationary sources of VOC emissions listed in paragraphs 8 to 22 below. Installations or parts of installations for research, development and testing of new products and processes are not covered. Threshold values are given in the sector-specific tables below. They generally refer to solvent consumption or emission mass flow. Where one operator carries out several activities falling under the same subheading at the same installation on the same site, the solvent consumption or emission mass flow of such activities are added together. If no threshold value is indicated, the given limit value applies to all the installations concerned. 3. For the purpose of section A of the present annex: (a) Storage and distribution of petrol  means the loading of trucks, railway wagons, barges and seagoing ships at depots and mineral oil refinery dispatch stations, including vehicle refuelling at service stations; (b) Adhesive coating  means any activity in which an adhesive is applied to a surface, with the exception of adhesive coating and laminating associated with printing activity and wood and plastic lamination; (c) Wood and plastic lamination  means any activity to adhere together wood and/or plastic to produce laminated products; (d) Coating activity  means any activity in which a single or multiple application of a continuous film of coating is laid onto: (i) New vehicles defined as vehicles of category M1 and of category N1 insofar as they are coated at the same installation as M1 vehicles; (ii) Truck cabins, defined as the housing for the driver, and all integrated housing for the technical equipment of category N2 and N3 vehicles; (iii) Vans and trucks defined as category N1, N2 and N3 vehicles, but excluding truck cabins; (iv) Buses defined as category M2 and M3 vehicles; (v) Other metallic and plastic surfaces including those of aeroplanes, ships, trains, etc.; (vi) Wooden surfaces; (vii) Textile, fabric, film and paper surfaces; and (viii) Leather; This source category does not include the coating of substrates with metals by electrophoretic or chemical spraying techniques. If the coating activity includes a step in which the same article is printed, that printing step is considered part of the coating activity. However, printing activities operated as a separate activity are not covered by this definition. In this definition:  M1 vehicles are those used for the carriage of passengers and comprising not more than eight seats in addition to the driver's seat;  M2 vehicles are those used for the carriage of passengers and comprising more than eight seats in addition to the driver's seat, and having a maximum mass not exceeding 5 Mg;  M3 vehicles are those used for the carriage of passengers and comprising more than eight seats in addition to the driver's seat, and having a maximum mass exceeding 5 Mg;  N1 vehicles are those used for the carriage of goods and having a maximum mass not exceeding 3,5 Mg;  N2 vehicles are those used for the carriage of goods and having a maximum mass exceeding 3,5 Mg but not exceeding 12 Mg;  N3 vehicles are those used for the carriage of goods and having a maximum mass exceeding 12 Mg; (e) Coil coating  means any activity where coiled steel, stainless steel, coated steel, copper alloys or aluminium strip is coated with either a film-forming or laminate coating in a continuous process; (f) Dry cleaning  means any industrial or commercial activity using VOCs in an installation to clean garments, furnishings and similar consumer goods with the exception of the manual removal of stains and spots in the textile and clothing industry; (g) Manufacturing of coatings, varnishes, inks and adhesives  means the manufacture of coating preparations, varnishes, inks and adhesives, and of intermediates as far as they are produced in the same installation by mixing pigments, resins and adhesive materials with organic solvents or other carriers. This category also includes dispersion, predispersion, realization of a certain viscosity or colour and packing the final products in containers; (h) Printing  means any activity of reproduction of text and/or images in which, with the use of an image carrier, ink is transferred onto a surface and applies to the following subactivities: (i) Flexography: a printing activity using an image carrier of rubber or elastic photopolymers on which the printing inks are above the non-printing areas, using liquid inks that dry through evaporation; (ii) Heat-set web offset: a web-fed printing activity using an image carrier in which the printing and non-printing areas are in the same plane, where web-fed means that the material to be printed is fed to the machine from a reel as distinct from separate sheets. The non-printing area is treated to attract water and thus reject ink. The printing area is treated to receive and transmit ink to the surface to be printed. Evaporation takes place in an oven where hot air is used to heat the printed material; (iii) Publication rotogravure: rotogravure used for printing paper for magazines, brochures, catalogues or similar products, using toluene-based inks; (iv) Rotogravure: a printing activity using a cylindrical image carrier in which the printing area is below the non-printing area, using liquid inks that dry through evaporation. The recesses are filled with ink and the surplus is cleaned off the non printing area before the surface to be printed contacts the cylinder and lifts the ink from the recesses; (v) Rotary screen printing: a web-fed printing process in which the ink is passed onto the surface to be printed by forcing it through a porous image carrier, in which the printing area is open and the non-printing area is sealed off, using liquid inks that dry only through evaporation. Web-fed means that the material to be printed is fed to the machine from a reel as distinct from separate sheets; (vi) Laminating associated to a printing activity: the adhering of two or more flexible materials to produce laminates; and (vii) Varnishing: an activity by which a varnish or an adhesive coating is applied to a flexible material for the purpose of later sealing the packaging material; (i) Manufacturing of pharmaceutical products  means chemical synthesis, fermentation, extraction, formulation and finishing of pharmaceutical products and, where carried out at the same site, the manufacture of intermediate products; (j) Conversion of natural or synthetic rubber  means any activity of mixing, crushing, blending, calendering, extruding and vulcanization of natural or synthetic rubber and additionally activities for the processing of natural or synthetic rubber to derive an end product; (k) Surface cleaning  means any activity except dry cleaning using organic solvents to remove contamination from the surface of material, including degreasing; a cleaning activity consisting of more than one step before or after any other processing step is considered as one surface-cleaning activity. The activity refers to the cleaning of the surface of products and not to the cleaning of process equipment; (l) Standard conditions  means a temperature of 273,15 K and a pressure of 101,3 kPa; (m) Organic compound  means any compound containing at least the element carbon and one or more of hydrogen, halogens, oxygen, sulphur, phosphorus, silicon or nitrogen, with the exception of carbon oxides and inorganic carbonates and bicarbonates; (n) Volatile organic compound  (VOC) means any organic compound as well as the fraction of creosote, having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use; (o) Organic solvent  means any VOC which is used alone or in combination with other agents, and without undergoing a chemical change, to dissolve raw material, products or waste materials, or is used as a cleaning agent to dissolve contaminants, or as a dissolver, or as a dispersion medium, or as a viscosity adjuster, or as a surface tension adjuster, or a plasticizer, or as a preservative; (p) Waste gases  means the final gaseous discharge containing VOCs or other pollutants from a stack or from emission abatement equipment into air. The volumetric flow rates shall be expressed in m3/h at standard conditions; (q) Extraction of vegetable oil and animal fat and refining of vegetable oil  means the extraction of vegetable oil from seeds and other vegetable matter, the processing of dry residues to produce animal feed, and the purification of fats and vegetable oils derived from seeds, vegetable matter and/or animal matter; (r) Vehicle refinishing  means any industrial or commercial coating activity and associated degreasing activities performing: (i) The original coating of road vehicles, or part of them, with refinishing-type materials, where this is carried out away from the original manufacturing line, or the coating of trailers (including semi-trailers); (ii) Vehicle refinishing, defined as the coating of road vehicles, or part of them, carried out as part of vehicle repair, conservation or decoration outside manufacturing installations, is not covered by this annex. The products used as part of this activity are considered in annex XI; (s) Wood impregnation  means any activity giving a loading of preservative in timber; (t) Winding wire coating  means any coating activity of metallic conductors used for winding the coils in transformers and motors, etc.; (u) Fugitive emission  means any emission, not in waste gases, of VOCs into air, soil and water as well as, unless otherwise stated, solvents contained in any product; this includes uncaptured emissions of VOCs released to the outside environment via windows, doors, vents and similar openings. Fugitive emissions may be calculated on the basis of a solvent management plan (see appendix I to the present annex); (v) Total emission of VOCs  means the sum of fugitive emission of VOCs and emission of VOCs in waste gases; (w) Input  means the quantity of organic solvents and their quantity in preparations used when carrying out a process, including the solvents recycled inside and outside the installation, and which are counted every time they are used to carry out the activity; (x) Emission limit value  (ELV) means the maximum quantity of VOC (except methane) emitted from an installation which is not to be exceeded during normal operation. For waste gases, it is expressed in terms of mass of VOC per volume of waste gases (expressed as mg C/m3 unless specified otherwise), assuming standard conditions for temperature and pressure for dry gas. Gas volumes that are added to the waste gas for cooling or dilution purposes shall not be considered when determining the mass concentration of the pollutant in the waste gases. Emission limit values for waste gases are indicated as ELVc; emission limit values for fugitive emissions are indicated as ELVf; (y) Normal operation  means all periods of operation except start-up and shutdown operations and maintenance of equipment; (z) Substances harmful to human health  are subdivided into two categories: (i) Halogenated VOCs that have possible risk of irreversible effects; or (ii) Hazardous substances that are carcinogens, mutagens or toxic to reproduction or that may cause cancer, may cause heritable genetic damage, may cause cancer by inhalation, may impair fertility or may cause harm to the unborn child: (aa) Footwear manufacture  means any activity of producing complete footwear or part of it; (bb) Solvent consumption  means the total input of organic solvents into an installation per calendar year, or any other 12-month period, less any VOCs that are recovered for reuse. 4. The following requirements shall be satisfied: (a) Emissions shall be monitored in all cases via measurements or through calculations (4) achieving at least the same accuracy. Compliance with ELVs shall be verified through continuous or discontinuous measurements, type approval, or any other technically sound method. For the emissions in waste gases, in case of continuous measurements, compliance with the ELVs is achieved if the validated daily emission average does not exceed the ELVs. In case of discontinuous measurements or other appropriate determination procedures, compliance with the ELVs is achieved if the average of all the readings or other procedures within one monitoring exercise does not exceed the limit values. The inaccuracy of the measurement methods may be taken into account for verification purposes. The fugitive and total ELVs apply as annual averages; (b) The concentrations of air pollutants in gas-carrying ducts shall be measured in a representative way. Monitoring of relevant polluting substances and measurements of process parameters, as well as the quality assurance of automated systems and the reference measurements to calibrate those systems, shall be carried out in accordance with CEN standards. If CEN standards are not available, ISO standards, national or international standards which will ensure the provision of data of an equivalent scientific quality shall apply. 5. The following ELVs apply for waste gases containing substances harmful to human health: (a) 20 mg/m3 (expressed as the mass sum of individual compounds) for discharges of halogenated VOCs, which are assigned the following risk phrases: suspected of causing cancer  and/or suspected of causing genetic defects , where the mass flow of the sum of the considered compounds is greater than or equal to 100 g/h; and (b) 2 mg/m3 (expressed as the mass sum of individual compounds) for discharges of VOCs, which are assigned the following risk phrases: may cause cancer , may cause genetic defects , may cause cancer by inhalation , may damage fertility , may damage the unborn child , where the mass flow of the sum of the considered compounds is greater than or equal to 10 g/h. 6. For the source categories listed in paragraphs 9 to 22 where it is demonstrated that for an individual installation compliance with the fugitive emission limit value (ELVf) is not technically and economically feasible, a Party may exempt that installation provided that significant risks to human health or the environment are not expected and that the best available techniques are used. 7. The limit values for VOC emissions for the source categories defined in paragraph 3 shall be as specified in paragraphs 8 to 22 below. 8. Storage and distribution of petrol: (a) Petrol storage installations at terminals, when above the threshold values mentioned in table 1, must be either: (i) Fixed-roof tanks, which are connected to a vapour recovery unit meeting the ELVs set out in table 1; or (ii) Designed with a floating roof, either external or internal, equipped with primary and secondary seals meeting the reduction efficiency set out in table 1; (b) As a derogation from the above-mentioned requirements, fixed-roof tanks, which were in operation prior to 1 January 1996 and which are not connected to a vapour recovery unit, must be equipped with a primary seal which is achieving a reduction efficiency of 90 %. Table 1 Limit values for VOC emissions from the storage and distribution of petrol, excluding the loading of seagoing ships (stage I) Activity Threshold value ELV or reduction efficiency Loading and unloading of mobile container at terminals 5 000 m3 petrol throughput annually 10 g VOC/m3 including methane (36) Storage installations at terminals Existing terminals or tank farms with a petrol throughput of 10 000 Mg/year or more New terminals (without thresholds except for terminals located in small remote islands with a throughput less than 5 000 Mg/year) 95 wt-% (37) Service stations Petrol throughput larger than 100 m3/year 0,01wt-% of the throughput (38) Table 2 Limit values for VOC emissions for car refuelling at service station (stage II) Threshold values Minimum vapour capture efficiency wt- % (39) New service station if its actual or intended throughput is greater than 500 m3 per annum Existing service station if its actual or intended throughput is greater than 3 000 m3 per annum as of 2019 Existing service station if its actual or intended throughput is greater than 500 m3 per annum and which undergoes a major refurbishment Equal to or greater than 85 % wt-% with a vapour/petrol ration equal to or greater than 0,95 but less than or equal to 1,05 (v/v). 9. Adhesive coating: Table 3 Limit values for adhesive coating Activity and threshold ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) Footwear manufacture (solvent consumption > 5 Mg/year) 25 (40) g VOC/pair of shoes Other adhesive coating (solvent consumption 5 15 Mg/year) ELVc = 50 mg (41) C/m3 ELVf = 25 wt-% or less of the solvent input Or total ELV of 1,2 kg or less of VOC/kg of solid input Other adhesive coating (solvent consumption 15 200 Mg/year) ELVc = 50 mg (41) C/m3 ELVf = 20 wt-% or less of the solvent input Or total ELV of 1 kg or less of VOC/kg of solid input Other adhesive coating (solvent consumption > 200 Mg/year) ELVc = 50 mg (42) C/m3 ELVf = 15 wt-% or less of the solvent input Or total ELV of 0,8 kg or less of VOC/kg of solid input 10. Wood and plastic lamination: Table 4 Limit values for wood and plastic lamination Activity and threshold ELV for VOC (yearly) Wood and plastic laminating (solvent consumption > 5 Mg/year) Total ELV of 30 g VOC/m2 of final product 11. Coating activities (vehicle coating industry): Table 5 Limit values for coating activities in the vehicle industry Activity and threshold ELV for VOC (43) (yearly for total ELV) Manufacture of cars (M1, M2) (solvent consumption > 15 Mg/year and  ¤ 5 000 coated items a year or > 3 500 chassis built) 90 g VOC/m2 or 1,5 kg/ body + 70 g/m2 Manufacture of cars (M1, M2) (solvent consumption 15 200 Mg/year and > 5 000 coated items a year) Existing installations: 60g VOC/m2 or 1,9 kg/ body + 41 g/m2 New installations: 45 g VOC/m2 or 1,3 kg/body + 33 g/m2 Manufacture of cars (M1, M2) (solvent consumption > 200 Mg/year and > 5 000 coated items a year) 35 g VOC/m2 or 1 kg/body + 26 g/m2 (44) Manufacture of truck cabins (N1, N2, N3) (solvent consumption > 15 Mg/year and  ¤ 5 000 coated items/year) Existing installations: 85 g VOC/m2 New installations: 65 g VOC/m2 Manufacture of truck cabins (N1, N2, N3) (solvent consumption 15 200 Mg/year and > 5 000 coated items a year) Existing installations: 75 g VOC/m2 New installations: 55 g VOC/m2 Manufacture of truck cabins (N1, N2, N3) (solvent consumption > 200 Mg/year and > 5 000 coated items a year) 55 g VOC/m2 Manufacture of trucks and vans (solvent consumption > 15 Mg/year and  ¤ 2 500 coated items a year) Existing installations: 120 g VOC/m2 New installations: 90 g VOC/m2 Manufacture of trucks and vans (solvent consumption 15 200 Mg/year and > 2 500 coated items a year) Existing installations: 90 g VOC/m2 New installations: 70 g VOC/m2 Manufacture of trucks and vans (solvent consumption > 200 Mg/year and > 2 500 coated items a year) 50 g VOC/m2 Manufacture of buses (solvent consumption > 15 Mg/year and  ¤ 2 000 coated items a year) Existing installations: 290 g VOC/m2 New installations: 210 g VOC/m2 Manufacture of buses (solvent consumption 15 200 Mg/year and > 2 000 coated items a year) Existing installations: 225 g VOC/m2 New installations: 150 g VOC/m2 Manufacture of buses (solvent consumption > 200 Mg/year and > 2 000 coated items a year) 150 g VOC/m2 12. Coating activities (metal, textile, fabric, film, plastic, paper and wooden surfaces coating): Table 6 Limit values for coating activities in various industrial sectors Activity and threshold ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) Wood coating (solvent consumption 15 25 Mg/year) ELVc = 100 (45) mg C/m3 ELVf = 25 wt-% or less of the solvent input Or total ELV of 1,6 kg or less of VOC/kg of solid input Wood coating (solvent consumption 25 200 Mg/year) ELVc = 50 mg C/m3 for drying and 75 mg C/m3 for coating ELVf = 20 wt-% or less of the solvent input Or total ELV of 1 kg or less of VOC/kg of solid input Wood coating (solvent consumption > 200 Mg/year) ELVc = 50 mg C/m3 for drying and 75 mg C/m3 for coating ELVf = 15 wt-% or less of the solvent input Or total ELV of 0,75 kg or less of VOC/kg of solid input Coating of metal and plastics (solvent consumption 5 15 Mg/year) ELVc = 100 (45) (46) mg C/m3 ELVf = 25 (46) wt-% or less of the solvent input Or total ELV of 0,6 kg or less of VOC/kg of solid input Other coating, including textile, fabric film and paper (excluding web screen printing for textiles, see printing) (solvent consumption 5 15 Mg/year) ELVc = 100 (45) (46) mg C/m3 ELVf = 25 (46) wt-% or less of the solvent input Or total ELV of 1,6 kg or less of VOC/kg of solid input Textile, fabric, film and paper coating (excluding web screen printing for textiles, see printing) (solvent consumption > 15 Mg/year) ELVc = 50 mg C/m3 for drying and 75 mg C/m3 for coating (46) (47) ELVf = 20 (46) wt-% or less of the solvent input Or total ELV of 1 kg or less of VOC/kg of solid input Coating of plastic workpieces (solvent consumption 15 200 Mg/year) ELVc = 50 mg C/m3 for drying and 75 mg C/m3 for coating (46) ELVf = 20 (46) wt-% or less of the solvent input Or total ELV of 0,375 kg or less of VOC/kg of solid input Coating of plastic workpieces (solvent consumption > 200 Mg/year) ELVc = 50 mg C/m3 for drying and 75 mg C/m3 for coating (46) ELVf = 20 (46) wt-% or less of the solvent input Or total ELV of 0,35 kg or less of VOC/kg of solid input Coating of metal surfaces (solvent consumption 15 200 Mg/year) ELVc = 50 mg C/m3 for drying and 75 mg C/m3 for coating (46) ELVf = 20 (46) wt-% or less of the solvent input Or total ELV of 0,375 kg or less of VOC/kg of solid input Exception for coatings in contact with food: Total ELV of 0,5825 kg or less of VOC/kg of solid input Coating of metal surfaces (solvent consumption > 200 Mg/year) ELVc = 50 mg C/m3 for drying and 75 mg C/m3 for coating (46) ELVf = 20 (46) wt-% or less of the solvent input Or total ELV of 0,33 kg or less of VOC/kg of solid input Exception for coatings in contact with food: Total ELV of 0,5825 kg or less of VOC/kg of solid input 13. Coating activities (leather and winding wire coating): Table 7 Limit values for leather and winding wire coating Activity and threshold ELV for VOC(yearly for total ELV) Leather coating in furnishing and particular leather goods used as small consumer goods like bags, belts, wallets, etc. (solvent consumption > 10 Mg/year) Total ELV of 150 g/m2 Other leather coating (solvent consumption 10 25 Mg/year) Total ELV of 85 g/m2 Other leather coating (solvent consumption > 25 Mg/year) Total ELV of 75 g/m2 Winding wire coating (solvent consumption > 5 Mg/year) Total ELV of 10 g/kg applies for installations where average diameter of wire  ¤ 0,1 mm Total ELV of 5 g/kg applies for all other installations 14. Coating activities (coil coating): Table 8 Limit values for coil coating Activity and threshold ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) Existing installation (solvent consumption 25 200 Mg/year) ELVc = 50 mg (48) C/m3 ELVf = 10 wt-% or less of the solvent input Or total ELV of 0,45 kg or less of VOC/kg of solid input Existing installation (solvent consumption > 200 Mg/year) ELVc = 50 mg (48) C/m3 ELVf = 10 wt-% or less of the solvent input Or total ELV of 0,45 kg or less of VOC/kg of solid input New installation (solvent consumption 25 200 Mg/year) ELVc = 50 mg C/m3 (48) ELVf = 5 wt-% or less of the solvent input Or total ELV of 0,3 kg or less of VOC/kg of solid input New installation (solvent consumption > 200 Mg/year) ELVc = 50 mg (48) C/m3 ELVf = 5 wt-% or less of the solvent input Or total ELV of 0,3 kg or less of VOC/kg of solid input 15. Dry cleaning: Table 9 Limit values for dry cleaning Activity ELV for VOC (49) (50) (yearly for total ELV) New and existing installations Total ELV of 20 g VOC/kg 16. Manufacturing of coatings, varnishes, inks and adhesives: Table 10 Limit values form manufacturing of coatings, varnishes, inks and adhesives Activity and threshold ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) New and existing installations with solvent consumption between 100 and 1 000 Mg/year ELVc = 150 mg C/m3 ELVf (51) = 5 wt-% or less of the solvent input Or total ELV of 5 wt-% or less of the solvent input New and existing installations with solvent consumption > 1 000 Mg/year ELVc = 150 mg C/m3 ELVf (51) = 3 wt-% or less of the solvent input Or total ELV of 3 wt-% or less of the solvent input 17. Printing activities (flexography, heat-set web offset, publication rotogravure, etc.): Table 11 Limit values for printing activities Activity and threshold ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) Heat-set offset (solvent consumption 15 25 Mg/year) ELVc = 100 mg C/m3 ELVf = 30 wt-% or less of the solvent input (52) Heat-set offset (solvent consumption 25 200 Mg/year) New and existing installations ELVc = 20 mg C/m3 ELVf = 30 wt-% or less of the solvent input (52) Heat-set offset (solvent consumption > 200 Mg/year) For new and upgraded presses Total ELV = 10 wt-% or less of the ink consumption (52) For existing presses Total ELV = 15 wt-% or less of the ink consumption (52) Publication gravure (solvent consumption 25 200 Mg/year) For new installations ELVc = 75 mg C/m3 ELVf = 10 wt-% or less of the solvent input Or total ELV of 0,6 kg or less of VOC/kg of solid input For existing installations ELVc = 75 mg C/m3 ELVf = 15 wt-% or less of the solvent input Or total ELV of 0,8 kg or less of VOC/kg of solid input Publication gravure (solvent consumption > 200 Mg/year) For new installations Total ELV = 5 wt-% or less of the solvent input For existing installations Total ELV = 7 wt-% or less of the solvent input Packaging rotogravure and flexography (solvent consumption 15 25 Mg/year) ELVc = 100 mg C/m3 ELVf = 25 wt-% or less of the solvent input Or total ELV of 1,2 kg or less of VOC/kg of solid input Packaging rotogravure and flexography (solvent consumption 25 200 Mg/year) and rotary screen printing (solvent consumption > 30 Mg/year) ELVc = 100 mg C/m3 ELVf = 20 wt-% or less of the solvent input Or total ELV of 1,0 kg or less of VOC/kg of solid input Packaging rotogravure and flexography (solvent consumption > 200 Mg/year) For plants with all machines connected to oxidation: Total ELV = 0,5 kg VOC/kg of solid input For plants with all machines connected to carbon adsorption: Total ELV = 0,6 kg VOC/kg of solid input For existing mixed plants where some existing machines may not be attached to an incinerator or solvent recovery: Emissions from the machines connected to oxidizers or carbon adsorption are below the emission limits of 0,5 or 0,6 kg VOC/kg of solid input respectively. For machines not connected to gas treatment: use of low solvent or solvent free products, connection to waste gas treatment when there is spare capacity and preferentially run high solvent content work on machines connected to waste gas treatment. Total emissions below 1,0 kg VOC/kg of solid input 18. Manufacturing of pharmaceutical products: Table 12 Limit values for manufacturing of pharmaceutical products Activity and threshold ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) New installations (solvent consumption > 50 Mg/year) ELVc = 20 mg C/m3 (53) (54) ELVf = 5 wt-% or less of the solvent input (54) Existing installations (solvent consumption > 50 Mg/year) ELVc = 20 mg C/m3 (53) (55) ELVf = 15 wt-% or less of the solvent input (55) 19. Conversion of natural or synthetic rubber: Table 13 Limit values for conversion of natural or synthetic rubber Activity and threshold ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) New and existing installations: conversion of natural or synthetic rubber (solvent consumption > 15 Mg/year) ELVc = 20 mg C/m3 (56) ELVf = 25 wt-% of solvent input (57) Or total ELV = 25 wt-% of solvent input 20. Surface cleaning: Table 14 Limit values for surface cleaning Activity and threshold Threshold value for solvent consumption (Mg/year) ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) Surface cleaning using substances mentioned in paragraph 3 (z) (i) of this annex 1 5 ELVc = 20 mg expressed as the mass sum of individual compounds/m3 ELVf = 15 wt-% of solvent input > 5 ELVc = 20 mg expressed as the mass sum of individual compounds/m3 ELVf = 10 wt-% of solvent input Other surface cleaning 2 10 ELVc = 75 mg C/m3 (58) ELVf = 20 wt-% (58) of solvent input > 10 ELVc = 75 mg C/m3 (58) ELVf = 15 wt-% (58) of solvent input 21. Vegetable oil and animal fat extraction and vegetable oil refining processes: Table 15 Limit values for extraction of vegetable and animal fat and refining of vegetable oil Activity and threshold ELV for VOC (yearly for total ELV) New and existing installations (solvent consumption > 10 Mg/year) Total ELV (kg VOC/Mg product) Animal fat: 1,5 Castor: 3,0 Rape seed: 1,0 Sunflower seed: 1,0 Soya beans (normal crush): 0,8 Soya beans (white flakes): 1,2 Other seeds and vegetable material: 3,0 (59) All fractionation processes, excluding degumming: (60) 1,5 Degumming: 4,0 22. Impregnation of wood: Table 16 Limit values for impregnation of wood Activity and threshold ELV for VOC (daily for ELVc and yearly for ELVf and total ELV) Wood impregnation (solvent consumption 25 200 Mg/year) ELVc = 100 (61) mg C/m3 ELVf = 45 wt-% or less of the solvent input Or 11 kg or less of VOC/m3 Wood impregnation (solvent consumption > 200 Mg/year) ELVc = 100 (61) mg C/m3 ELVf = 35 wt-% or less of the solvent input Or 9 kg or less of VOC/m3 B. Canada 23. Limit values for controlling emissions of VOCs will be determined for stationary sources, as appropriate, taking into account information on available control technologies, limit values applied in other jurisdictions, and the documents below: (a) VOC Concentration Limits for Architectural Coatings Regulations  SOR/2009-264; (b) VOC Concentration Limits for Automotive Refinishing Products. SOR/2009-197; (c) Proposed regulations for VOC Concentrations Limits for Certain Products; (d) Guidelines for the Reduction of Ethylene Oxide Releases from Sterilization Applications; (e) Environmental Guideline for the Control of Volatile Organic Compounds Process Emissions from New Organic Chemical Operations. PN1108; (f) Environmental Code of Practice for the Measurement and Control of Fugitive VOC Emissions from Equipment Leaks. PN1106; (g) A Program to Reduce Volatile Organic Compound Emissions by 40 Percent from Adhesives and Sealants. PN1116; (h) A Plan to Reduce VOC Emissions by 20 Percent from Consumer Surface Coatings. PN1114; (i) Environmental Guidelines for Controlling Emissions of Volatile Organic Compounds from Aboveground Storage Tanks. PN1180; (j) Environmental Code of Practice for Vapour Recovery during Vehicle Refueling at Service Stations and Other Gasoline Dispersing Facilities. PN1184; (k) Environmental Code of Practice for the Reduction of Solvent Emissions from Commercial and Industrial Degreasing Facilities. PN1182; (l) New Source Performance Standards and Guidelines for the Reduction of Volatile Organic Compound Emissions from Canadian Automotive Original Equipment Manufacturer (OEM) Coating Facilities. PN1234; (m) Environmental Guideline for the Reduction of Volatile Organic Compound Emissions from the Plastics Processing Industry. PN1276; (n) National Action Plan for the Environmental Control of Ozone-Depleting Substances (ODS) and Their Halocarbon Alternatives. PN1291; (o) Management Plan for Nitrogen Oxides (NOx) and Volatile Organic Compounds (VOCs)  Phase I. PN1066; (p) Environmental Code of Practice for the Reduction of Volatile Organic Compound Emissions from the Commercial/Industrial Printing Industry. PN1301; (q) Recommended CCME (5) Standards and Guidelines for the Reduction of VOC Emissions from Canadian Industrial Maintenance Coatings. PN1320; and (r) Guidelines for the Reduction of VOC Emissions in the Wood Furniture Manufacturing Sector. PN1338. C. United States of America 24. Limit values for controlling emissions of VOCs from stationary sources in the following stationary source categories, and the sources to which they apply, are specified in the following documents: (a) Storage Vessels for Petroleum Liquids  40 Code of Federal Regulations (C.F.R.) Part 60, Subpart K, and Subpart Ka; (b) Storage Vessels for Volatile Organic Liquids  40 C.F.R. Part 60, Subpart Kb; (c) Petroleum Refineries  40 C.F.R. Part 60, Subpart J; (d) Surface Coating of Metal Furniture  40 C.F.R. Part 60, Subpart EE; (e) Surface Coating for Automobile and Light Duty Trucks  40 C.F.R. Part 60, Subpart MM; (f) Publication Rotogravure Printing  40 C.F.R. Part 60, Subpart QQ; (g) Pressure Sensitive Tape and Label Surface Coating Operations  40 C.F.R. Part 60, Subpart RR; (h) Large Appliance, Metal Coil and Beverage Can Surface Coating  40 C.F.R. Part 60, Subpart SS, Subpart TT and Subpart WW; (i) Bulk Gasoline Terminals  40 C.F.R. Part 60, Subpart XX; (j) Rubber Tire Manufacturing  40 C.F.R. Part 60, Subpart BBB; (k) Polymer Manufacturing  40 C.F.R. Part 60, Subpart DDD; (l) Flexible Vinyl and Urethane Coating and Printing  40 C.F.R. Part 60, Subpart FFF; (m) Petroleum Refinery Equipment Leaks and Wastewater Systems  40 C.F.R. Part 60, Subpart GGG and Subpart QQQ; (n) Synthetic Fiber Production  40 C.F.R. Part 60, Subpart HHH; (o) Petroleum Dry Cleaners  40 C.F.R. Part 60, Subpart JJJ; (p) Onshore Natural Gas Processing Plants  40 C.F.R. Part 60, Subpart KKK; (q) SOCMI Equipment Leaks, Air Oxidation Units, Distillation Operations and Reactor Processes  40 C.F.R. Part 60, Subpart VV, Subpart III, Subpart NNN and Subpart RRR; (r) Magnetic Tape Coating  40 C.F.R. Part 60, Subpart SSS; (s) Industrial Surface Coatings  40 C.F.R. Part 60, Subpart TTT; (t) Polymeric Coatings of Supporting Substrates Facilities  40 C.F.R. Part 60, Subpart VVV; (u) Stationary Internal Combustion Engines  Spark Ignition, 40 C.F.R. Part 60, Subpart JJJJ; (v) Stationary Internal Combustion Engines  Compression Ignition, 40 C.F.R. Part 60, Subpart IIII and (w) New and in-use portable fuel containers  40 C.F.R. Part 59, Subpart F. 25. Limit values for controlling emissions of VOC from sources subject to National Emission Standards for Hazardous Air Pollutants (HAPs) are specified in the following documents: (a) Organic HAPs from the Synthetic Organic Chemical Manufacturing Industry  40 C.F.R. Part 63, Subpart F; (b) Organic HAPs from the Synthetic Organic Chemical Manufacturing Industry: Process Vents, Storage Vessels, Transfer Operations, and Wastewater  40 C.F.R. Part 63, Subpart G; (c) Organic HAPs: Equipment Leaks  40 C.F.R. Part 63, Subpart H; (d) Commercial ethylene oxide sterilizers  40 C.F.R. Part 63, Subpart O; (e) Bulk gasoline terminals and pipeline breakout stations  40 C.F.R. Part 63, Subpart R; (f) Halogenated solvent degreasers  40 C.F.R. Part 63, Subpart T; (g) Polymers and resins (Group I)  40 C.F.R. Part 63, Subpart U; (h) Polymers and resins (Group II)  40 C.F.R. Part 63, Subpart W; (i) Secondary lead smelters  40 C.F.R. Part 63, Subpart X; (j) Marine tank vessel loading  40 C.F.R. Part 63, Subpart Y; (k) Petroleum refineries  40 C.F.R. Part 63, Subpart CC; (l) Offsite waste and recovery operations  40 C.F.R. Part 63, Subpart DD; (m) Magnetic tape manufacturing  40 C.F.R. Part 63, Subpart EE; (n) Aerospace manufacturing  40 C.F.R. Part 63, Subpart GG; (o) Oil and natural gas production  40 C.F.R. Part 63, Subpart HH; (p) Ship building and ship repair  40 C.F.R. Part 63, Subpart II; (q) Wood furniture  40 C.F.R. Part 63, Subpart JJ; (r) Printing and publishing  40 C.F.R. Part 63, Subpart KK; (s) Pulp and paper II (combustion)  C.F.R. Part 63, Subpart MM; (t) Storage tanks  40 C.F.R. Part 63, Subpart OO; (u) Containers  40 C.F.R. Part 63, Subpart PP; (v) Surface impoundments  40 C.F.R. Part 63, Subpart QQ; (w) Individual drain systems  40 C.F.R. Part 63, Subpart RR; (x) Closed vent systems  40 C.F.R. Part 63, Subpart SS; (y) Equipment leaks: control level 1  40 C.F.R. Part 63, Subpart TT; (z) Equipment leaks: control level 2  40 C.F.R. Part 63, Subpart UU; (aa) Oil-Water Separators and Organic-Water Separators  40 C.F.R. Part 63, Subpart VV; (bb) Storage Vessels (Tanks): Control Level 2  40 C.F.R. Part 63, Subpart WW; (cc) Ethylene Manufacturing Process Units  40 C.F.R. Part 63, Subpart XX; (dd) Generic Maximum Achievable Control Technology Standards for several categories  40 C.F.R. Part 63, Subpart YY; (ee) Hazardous waste combustors  40 C.F.R. Part 63, Subpart EEE; (ff) Pharmaceutical manufacturing  40 C.F.R. Part 63, Subpart GGG; (gg) Natural Gas Transmission and Storage  40 C.F.R. Part 63, Subpart HHH; (hh) Flexible Polyurethane Foam Production  40 C.F.R. Part 63, Subpart III; (ii) Polymers and Resins: group IV  40 C.F.R. Part 63, Subpart JJJ; (jj) Portland cement manufacturing  40 C.F.R. Part 63, Subpart LLL; (kk) Pesticide active ingredient production  40 C.F.R. Part 63, Subpart MMM; (ll) Polymers and resins: group III  40 C.F.R. Part 63, Subpart OOO; (mm) Polyether polyols  40 C.F.R. Part 63, Subpart PPP; (nn) Secondary aluminum production  40 C.F.R. Part 63, Subpart RRR; (oo) Petroleum refineries  40 C.F.R. Part 63, Subpart UUU; (pp) Publicly owned treatment works  40 C.F.R. Part 63, Subpart VVV; (qq) Nutritional Yeast Manufacturing  40 C.F.R. Part 63, Subpart CCCC; (rr) Organic liquids distribution (non-gasoline)  40 C.F.R. Part 63, Subpart EEEE; (ss) Miscellaneous organic chemical manufacturing  40 C.F.R. Part 63, Subpart FFFF; (tt) Solvent Extraction for Vegetable Oil Production  40 C.F.R. Part 63, Subpart GGGG; (uu) Auto and Light Duty Truck Coatings  40 C.F.R. Part 63, Subpart IIII; (vv) Paper and Other Web Coating  40 C.F.R. Part 63, Subpart JJJJ; (ww) Surface Coatings for Metal Cans  40 C.F.R. Part 63, Subpart KKKK; (xx) Miscellaneous Metal Parts and Products Coatings  40 C.F.R. Part 63, Subpart MMMM; (yy) Surface Coatings for Large Appliances  40 C.F.R. Part 63, Subpart NNNN; (zz) Printing, Coating and Dyeing of Fabric  40 C.F.R. Part 63, Subpart OOOO; (aaa) Surface Coating of Plastic Parts and Products  40 C.F.R. Part 63, Subpart PPPP; (bbb) Surface Coating of Wood Building Products  40 C.F.R. Part 63, Subpart QQQQ; (ccc) Metal Furniture Surface Coating  40 C.F.R. Part 63, Subpart RRRR; (ddd) Surface coating for metal coil  40 C.F.R. Part 63, Subpart SSSS; (eee) Leather finishing operations  40 C.F.R. Part 63, Subpart TTTT; (fff) Cellulose products manufacturing  40 C.F.R. Part 63, Subpart UUUU; (ggg) Boat manufacturing  40 C.F.R. Part 63, Subpart VVVV; (hhh) Reinforced Plastics and Composites Production  40 C.F.R. Part 63, Subpart WWWW; (iii) Rubber tire manufacturing  40 C.F.R. Part 63, Subpart XXXX; (jjj) Stationary Combustion Engines  40 C.F.R. Part 63, Subpart YYYY; (kkk) Stationary Reciprocating Internal Combustion Engines: Compression Ignition  40 C.F.R. Part 63, Subpart ZZZZ; (lll) Semiconductor manufacturing  40 C.F.R. Part 63, Subpart BBBBB; (mmm) Iron and steel foundries  40 C.F.R. Part 63, Subpart EEEEE; (nnn) Integrated iron and steel manufacturing  40 C.F.R. Part 63, Subpart FFFFF; (ooo) Asphalt Processing and Roofing Manufacturing  40 C.F.R. Part 63, Subpart LLLLL; (ppp) Flexible Polyurethane Foam Fabrication  40 C.F.R. Part 63, Subpart MMMMM; (qqq) Engine test cells/stands  40 C.F.R. Part 63, Subpart PPPPP; (rrr) Friction products manufacturing  40 C.F.R. Part 63, Subpart QQQQQ; (sss) Refractory products manufacturing  40 C.F.R. Part 63, Subpart SSSSS; (ttt) Hospital ethylene oxide sterilizers  40 C.F.R. Part 63, Subpart WWWWW; (uuu) Gasoline Distribution Bulk Terminals, Bulk Plants, and Pipeline Facilities  40 C.F.R. Part 63, Subpart BBBBBB; (vvv) Gasoline Dispensing Facilities  40 C.F.R. Part 63, Subpart CCCCCC; (www) Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources  40 C.F.R. Part 63, Subpart HHHHHH; (xxx) Acrylic Fibers/Modacrylic Fibers Production (Area Sources)  40 C.F.R. Part 63, Subpart LLLLLL; (yyy) Carbon Black Production (Area Sources)  40 C.F.R. Part 63, Subpart MMMMMM; (zzz) Chemical Manufacturing Area Sources: Chromium Compounds  40 C.F.R. Part 63, Subpart NNNNNN; (aaaa) Chemical Manufacturing for Area Sources  40 C.F.R. Part 63, Subpart VVVVVV; (bbbb) Asphalt Processing and Roofing Manufacturing (Area Sources)  40 C.F.R. Part 63, Subpart AAAAAAA; and (cccc) Paints and Allied Products Manufacturing (Area Sources)  40 C.F.R. Part 63, Subpart CCCCCCC. Appendix Solvent management plan Introduction 1. This appendix to the annex on limit values for emissions of VOCs from stationary sources provides guidance on carrying out a solvent management plan. It identifies the principles to be applied (paragraph 2), provides a framework for the mass balance (paragraph 3) and provides an indication of the requirements for verification of compliance (paragraph 4). Principles 2. The solvent management plan serves the following purposes: (a) Verification of compliance, as specified in the annex; and (b) Identification of future reduction options. Definitions 3. The following definitions provide a framework for the mass balance exercise: (a) Inputs of organic solvents:  I1 The quantity of organic solvents or their quantity in preparations purchased that are used as input into the process in the time frame over which the mass balance is being calculated;  I2 The quantity of organic solvents or their quantity in preparations recovered and reused as solvent input into the process. (The recycled solvent is counted every time it is used to carry out the activity.). (b) Outputs of organic solvents:  O1. Emission of VOCs in waste gases;  O2. Organic solvents lost in water, if appropriate taking into account wastewater treatment when calculating O5;  O3. The quantity of organic solvents that remains as contamination or residue in output of products from the process;  O4. Uncaptured emissions of organic solvents to air. This includes the general ventilation of rooms, where air is released to the outside environment via windows, doors, vents and similar openings;  O5. Organic solvents and/or organic compounds lost due to chemical or physical reactions (including, for example, those that are destroyed, e.g., by incineration or other waste-gas or wastewater, or captured, e.g., by adsorption, as long as they are not counted under O6, O7 or O8);  O6. Organic solvents contained in collected waste;  O7. Organic solvents, or organic solvents contained in preparations, that are sold or are intended to be sold as a commercially valuable product;  O8. Organic solvents contained in preparations recovered for reuse but not as input into the process, as long as they are not counted under O7;  O9. Organic solvents released in other ways. Guidance on use of the solvent management plan for verification of compliance 4. The use of the solvent management plan will be determined by the particular requirement which is to be verified, as follows: (a) Verification of compliance with the reduction option mentioned in paragraph 6 (a) of the annex, with a total limit value expressed in solvent emissions per unit product, or as otherwise stated in the annex: (i) For all activities using the reduction option mentioned in paragraph 6 (a) of the annex, the solvent management plan should be put into effect annually to determine consumption. Consumption can be calculated by means of the following equation: C = I1  O8 A parallel exercise should also be undertaken to determine solids used in coating in order to derive the annual reference emission and the target emission each year; (ii) For assessing compliance with a total limit value expressed in solvent emissions per unit product or as otherwise stated in the annex, the solvent management plan should be put into effect annually to determine emission of VOCs. Emission of VOCs can be calculated by means of the following equation: E = F + O1 Where F is the fugitive emission of VOC as defined in subparagraph (b) (i) below. The emission figure should be divided by the relevant product parameter; (b) Determination of fugitive emission of VOCs for comparison with fugitive emission values in the annex: (i) Methodology: The fugitive emission of VOC can be calculated by means of the following equation: F = I1  O1  O5  O6  O7  O8 or F = O2 + O3 + O4 + O9 This quantity can be determined by direct measurement of the quantities. Alternatively, an equivalent calculation can be made by other means, for instance by using the capture efficiency of the process. The fugitive emission value is expressed as a proportion of the input, which can be calculated by means of the following equation: I = I1 + I2; (ii) Frequency: Fugitive emission of VOCs can be determined by a short but comprehensive set of measurements. This need not to be done again until the equipment is modified. T. Annex VII For annex VII there is substituted the following: Timescales under article 3 1. The timescales for the application of the limit values referred to in article 3, paragraphs 2 and 3, shall be: (a) For new stationary sources, one year after the date of entry into force of the present Protocol for the Party in question; and (b) For existing stationary sources, one year after the date of entry into force of the present Protocol for the Party in question or 31 December 2020, whichever is the later. 2. The timescales for the application of the limit values for fuels and new mobile sources referred to in article 3, paragraph 5, shall be the date of entry into force of the present Protocol for the Party in question or the dates associated with the measures specified in annex VIII, whichever is the later. 3. The timescales for the application of the limit values for VOCs in products referred to in article 3, paragraph 7, shall be one year after the date of entry into force of the present Protocol for the Party in question. 4. Notwithstanding paragraphs 1, 2 and 3, but subject to paragraph 5, a Party to the Convention that becomes a Party to the present Protocol between January 1, 2013, and December 31, 2019, may declare upon ratification, acceptance, approval of, or accession to, the present Protocol that it will extend any or all of the timescales for application of the limit values referred to in article 3, paragraphs 2, 3, 5 and 7, as follows: (a) For existing stationary sources, up to fifteen years after the date of entry into force of the present Protocol for the Party in question; (b) For fuels and new mobile sources, up to five years after the date of entry into force of the present Protocol for the Party in question; and (c) For VOCs in products, up to five years after the date of entry into force of the present Protocol for the Party in question. 5. A Party that has made an election pursuant to article 3bis of the present Protocol with respect to annex VI and/or VIII may not also make a declaration pursuant to paragraph 4 applicable to the same annex. U. Annex VIII For annex VIII the following text is substituted: Limit values for fuels and new mobile sources Introduction 1. Section A applies to Parties other than Canada and the United States of America, section B applies to Canada and section C applies to the United States of America. 2. This annex specifies emission limit values for NOx, expressed as nitrogen dioxide (NO2) equivalents, for hydrocarbons, most of which are volatile organic compounds, for carbon monoxide (CO) and for particulate matter as well as environmental specifications for marketed fuels for vehicles. 3. The timescales for applying the limit values in this annex are laid down in annex VII. A. Parties other than Canada and the United States of America Passenger cars and light-duty vehicles 4. Limit values for power-driven vehicles with at least four wheels and used for the carriage of passengers (category M) and goods (category N) are given in table 1. Heavy-duty vehicles 5. Limit values for engines for heavy-duty vehicles are given in tables 2 and 3 on the applicable test procedures. Compression-ignition (CI) and spark-ignition (SI) non-road vehicles and machines 6. Limit values for agricultural and forestry tractors and other non-road vehicle/ machine engines are listed in tables 4 to 6. 7. Limit values for locomotives and railcars are listed in tables 7 and 8. 8. Limit values for inland waterway vessels are listed in table 9. 9. Limit values for recreational crafts are listed in table 10. Motorcycles and mopeds 10. Limit values for motorcycles and mopeds are given in tables 11 and 12. Fuel quality 11. Environmental quality specifications for petrol and diesel are given in tables 13 and 14. Table 1 Limit values for passenger cars and light-duty vehicles Reference mass (RW) (kg) Limit values (62) Carbon monoxide Total hydrocarbons (HC) NMVOC Nitrogen oxides Hydrocarbons and nitrogen oxides combined Particulate matter Number of particles (62) (P) L1 (g/km) L2 (g/km) L3 (g/km) L4 (g/km) L2 + L4 (g/km) L5 (g/km) L6(#/km) Category Class, application date (*1) Petrol Diesel Petrol Diesel Petrol Diesel Petrol Diesel Petrol Diesel Petrol Diesel Petrol Diesel Euro 5 M (63) 1.1.2014 All 1,0 0,50 0,10  0,068  0,06 0,18  0,23 0,0050 0,0050  6,0 Ã  1011 N1 (64) I, 1.1.2014 RW 1 305 1,0 0,50 0,10  0,068  0,06 0,18  0,23 0,0050 0,0050  6,0 Ã  1011 II, 1.1.2014 1 305 < RW  ¤ 1 760 1,81 0,63 0,13  0,090  0,075 0,235  0,295 0,0050 0,0050  6,0 Ã  1011 III, 1.1.2014 1 760 < RW 2,27 0,74 0,16  0,108  0,082 0,28  0,35 0,0050 0,0050  6,0 Ã  1011 N2 1.1.2014 2,27 0,74 0,16  0,108  0,082 0,28  0,35 0,0050 0,0050  6,0 Ã  1011 Euro 6 M (63) 1.9.2015 All 1,0 0,50 0,10  0,068  0,06 0,08  0,17 0,0045 0,0045 6,0 Ã  1011 6,0 Ã  1011 N1 (64) I, 1.9.2015 RW  ¤ 1 305 1,0 0,50 0,10  0,068  0,06 0,08  0,17 0,0045 0,0045 6,0 Ã  1011 6,0 Ã  1011 II, 1.9.2016 1 305 < RW  ¤ 1 760 1,81 0,63 0,13  0,090  0,075 0,105  0,195 0,0045 0,0045 6,0 Ã  1011 6,0 Ã  1011 III, 1.9.2016 1 760 < RW 2,27 0,74 0,16  0,108  0,082 0,125  0,215 0,0045 0,0045 6,0 Ã  1011 6,0 Ã  1011 N2 1.9.2016 2,27 0,74 0,16  0,108  0,082 0,125  0,215 0,0045 0,0045 6,0 Ã  1011 6,0 Ã  1011 Table 2 Limit values for heavy-duty vehicles steady-state cycle load-response tests Application date Carbon monoxide (g/kWh) Hydrocarbons (g/kWh) Total hydrocarbons (g/kWh) Nitrogen oxides (g/kWh) Particulate matter (g/kWh) Smoke (m  1) B2 ( EURO V ) (65) 1.10.2009 1,5 0,46  2,0 0,02 0,5 EURO VI  (66) 31.12.2013 1,5  0,13 0,40 0,010  Table 3 Limit values for heavy-duty vehicles  transient cycle tests Application date (*2) Carbon monoxide (g/kWh) Total hydrocarbons (g/kWh) Non-methane hydrocarbons (g/kWh) Methane (67) (g/kWh) Nitrogen oxides (g/kWh) Particulates (g/kWh) (68) B2 EURO V  (69) 1.10.2009 4,0  0,55 1,1 2,0 0,030 EURO VI  (CI) (70) 31.12.2013 4,0 0,160   0,46 0,010 EURO VI  (PI) (70) 31.12.2013 4,0  0,160 0,50 0,46 0,010 Note: PI = Positive ignition. CI = Compression ignition. Table 4 Limit values for diesel engines for non-road mobile machines, agricultural and forestry tractors (stage IIIB) Net power (P) (kW) Application date (*3) Carbon monoxide (g/kWh) Hydrocarbons (g/kWh) Nitrogen oxides (g/kWh) Particulate matter (g/kWh) 130  ¤ P  ¤ 560 31.12.2010 3,5 0,19 2,0 0,025 75  ¤ P < 130 31.12.2011 5,0 0,19 3,3 0,025 56  ¤ P < 75 31.12.2011 5,0 0,19 3,3 0,025 37  ¤ P < 56 31.12.2012 5,0 4,7 (71) 4,7 (71) 0,025 Table 5 Limit values for diesel engines for non-road mobile machines, agricultural and forestry tractors (stage IV) Net power (P) (kW) Application date (*4) Carbon monoxide (g/kWh) Hydrocarbons (g/kWh) Nitrogen oxides (g/kWh) Particulate matter (g/kWh) 130  ¤ P  ¤ 560 31.12.2013 3,5 0,19 0,4 0,025 56  ¤ P < 130 31.12.2014 5,0 0,19 0,4 0,025 Table 6 Limit values for spark-ignition engines for non-road mobile machines Hand-held engines Displacement (cm3) Carbon monoxide (g/kWh) Sum of hydrocarbons and oxides of nitrogen (g/kWh) (72) Disp < 20 805 50 20  ¤ disp. < 50 805 50 Disp  ¥ 50 603 72 Non-hand-held engines Displacement (cm3) Carbon monoxide (g/kWh) Sum of hydrocarbons and oxides of nitrogen (g/kWh) Disp < 66 610 50 66  ¤ disp. < 100 610 40 100  ¤ disp. < 225 610 16,1 Disp  ¥ 225 610 12,1 Note: With the exception of machinery and engines intended for export to countries that are not Parties to the present Protocol, Parties shall permit the registration, where applicable, and the placing on the market of new engines, whether or not installed in machinery, only if they meet the respective limit values set out in the table. Table 7 Limit values for engines used for propulsion of locomotives Net power (P) (kW) Carbon monoxide (g/kWh) Hydrocarbons (g/kWh) Nitrogen oxides (g/kWh) Particulate matter (g/kWh) 130 < P 3,5 0,19 2,0 0,025 Note: With the exception of machinery and engines intended for export to countries that are not Parties to the present Protocol, Parties shall permit the registration, where applicable, and the placing on the market of new engines, whether or not installed in machinery, only if they meet the respective limit values set out in the table. Table 8 Limit values for engines used for propulsion of railcars Net power (P) (kW) Carbon monoxide (g/kWh) Sum of hydrocarbons and oxides of nitrogen (g/kWh) Particulate matter (g/kWh) 130 < P 3,5 4,0 0,025 Table 9 Limit values for engines for propulsion of inland waterways vessels Displacement (liters per cylinder/kW) Carbon monoxide (g/kWh) Sum of hydrocarbons and oxides of nitrogen (g/kWh) Particulate matter (g/kWh) Disp. < 0,9 Power  ¥ 37 kW 5,0 7,5 0,4 0,9  ¤ disp. < 1,2 5,0 7,2 0,3 1,2  ¤ disp. < 2,5 5,0 7,2 0,2 2,5  ¤ disp. < 5,0 5,0 7,2 0,2 5,0  ¤ disp. < 15 5,0 7,8 0,27 15  ¤ disp. < 20 Power < 3 300 kW 5,0 8,7 0,5 15  ¤ disp. < 20 Power > 3 300 kW 5,0 9,8 0,5 20  ¤ disp. < 25 5,0 9,8 0,5 25  ¤ disp. < 30 5,0 11,0 0,5 Note: With the exception of machinery and engines intended for export to countries that are not Parties to the present Protocol, Parties shall permit the registration, where applicable, and the placing on the market of new engines, whether or not installed in machinery, only if they meet the respective limit values set out in the table. Table 10 Limit values for engines in recreational crafts Engine type CO (g/kWh) CO = A + B/Pn N Hydrocarbons (HC) (g/kWh) HC = A + B/Pn N (73) NOx g/kWh PM g/kWh A B n A B n 2-stroke 150 600 1 30 100 0,75 10 Not Appl. 4-stroke 150 600 1 6 50 0,75 15 Not Appl. CI 5 0 0 1,5 2 0,5 9,8 1 Abbreviation: Not Appl. = Not Applicable. Note: With the exception of machinery and engines intended for export to countries that are not Parties to the present Protocol, Parties shall permit the registration, where applicable, and the placing on the market of new engines, whether or not installed in machinery, only if they meet the respective limit values set out in the table. Table 11 Limit values for motorcycles (> 50 cm3; > 45 km/h) Engine size Limit values Motorcycle < 150 cc HC = 0,8 g/km NOx = 0,15 g/km Motorcycle > 150 cc HC = 0,3 g/km NOx = 0,15 g/km Note: With the exception of vehicles intended for export to countries that are not Parties to the present Protocol, Parties shall permit the registration, where applicable, and the placing on the market only if they meet the respective limit values set out in the table. Table 12 Limit values for mopeds (< 50 cm3; < 45 km/h) Limit values CO (g/km) HC + NOx (g/km) II 1,0 (74) 1,2 Note: With the exception of vehicles intended for export to countries that are not Parties to the present Protocol, Parties shall permit the registration, where applicable, and the placing on the market only if they meet the respective limit values set out in the table. Table13 Environmental specifications for marketed fuels to be used for vehicles equipped with positive-ignition engines  Type: Petrol Parameter Unit Limits Minimum Maximum Research octane number 95  Motor octane number 85  Reid vapour pressure, summer period (75) kPa  60 Distillation: Evaporated at 100 °C % v/v 46  Evaporated at 150 °C % v/v 75  Hydrocarbon analysis:  olefins % v/v  18,0 (76)  aromatics  35  benzene  1 Oxygen content % m/m  3,7 Oxygenates:  Methanol, stabilizing agents must be added % v/v  3  Ethanol, stabilizing agents may be necessary % v/v  10  Iso-propyl alcohol % v/v  12  Tert-butyl alcohol % v/v  15  Iso-butyl alcohol % v/v  15  Ethers containing 5 or more carbon atoms per molecule % v/v  22 Other oxygenates (77) % v/v  15 Sulphur content mg/kg  10 Table 14 Environmental specifications for marketed fuels to be used for vehicles equipped with compression-ignition engines  Type: Diesel fuel Parameter Unit Limits Minimum Maximum Cetane number 51  Density at 15 °C kg/m3  845 Distillation point: 95 % °C  360 Polycyclic aromatic hydrocarbons % m/m  8 Sulphur content mg/kg  10 B. Canada 12. Limit values for controlling emissions from fuels and mobile sources will be determined, as appropriate, taking into account information on available control technologies, limit values applied in other jurisdictions, and the documents below: (a) Passenger Automobile and Light Truck Greenhouse Gas Emission Regulations, SOR/2010 201; (b) Marine Spark-Ignition Engine, Vessel and Off-Road Recreational Vehicle Emission Regulations, SOR/2011 10; (c) Renewable Fuels Regulations, SOR/2010 189; (d) Regulations for the Prevention of Pollution from Ships and for Dangerous Chemicals, SOR/2007 86; (e) Off-Road Compression-Ignition Engine Emission Regulations, SOR/2005 32; (f) On-Road Vehicle and Engine Emission Regulations, SOR/2003 2; (g) Off-Road Small Spark-Ignition Engine Emission Regulations, SOR/2003 355; (h) Sulphur in Diesel Fuel Regulations, SOR/2002 254; (i) Gasoline and Gasoline Blend Dispensing Flow Rate Regulations SOR/2000 43; (j) Sulphur in Gasoline Regulations, SOR/99 236; (k) Benzene in Gasoline Regulations, SOR/97 493; (l) Gasoline Regulations, SOR/90 247; (m) Federal Mobile PCB Treatment and Destruction Regulations, SOR/90 5; (n) Environmental Code of Practice for Aboveground and Underground Storage Tank Systems Containing Petroleum and Allied Petroleum Products; (o) Canada-Wide Standards for Benzene, Phase 2; (p) Environmental Guidelines for Controlling Emissions of Volatile Organic Compounds from Aboveground Storage Tanks. PN 1180; (q) Environmental Code of Practice for Vapour Recovery in Gasoline Distribution Networks. PN 1057; (r) Environmental Code of Practice for Light Duty Motor Vehicle Emission Inspection and Maintenance Programs  2nd Edition. PN 1293; (s) Joint Initial Actions to Reduce Pollutant Emissions that Contribute to Particulate Matter and Ground-level Ozone; and (t) Operating and Emission Guidelines for Municipal Solid Waste Incinerators. PN 1085. C. United States of America 13. Implementation of a mobile source emission control programme for light-duty vehicles, light-duty trucks, heavy-duty trucks and fuels to the extent required by sections 202 (a), 202 (g) and 202 (h) of the Clean Air Act, as implemented through: (a) Registration of fuels and fuel additives  40 C.F.R Part 79; (b) Regulation of fuels and fuel additives  40 C.F.R Part 80, including: Subpart A  general provisions; Subpart B  controls and prohibitions; Subpart D  reformulated gasoline; Subpart H  gasoline sulphur standards; Subpart I  motor vehicle diesel fuel; non-road, locomotive, and marine diesel fuel; and ECA marine fuel; Subpart L  gasoline benzene; and (c) Control of emissions from new and in-use highway vehicles and engines  40 C.F.R Part 85 and Part 86. 14. Standards for non-road engines and vehicles are specified in the following documents: (a) Fuel sulphur standards for non-road diesel engines  40 C.F.R Part 80, Subpart I; (b) Aircraft engines  40 C.F.R Part 87; (c) Exhaust emission standards for non-road diesel engines  Tier 2 and 3; 40 C.F.R Part 89; (d) Non-road compression-ignition engines  40 C.F.R Part 89 and Part 1039; (e) Non-road and marine spark-ignition engines  40 C.F.R Part 90, Part 91, Part 1045, and Part 1054; (f) Locomotives  40 C.F.R Part 92 and Part 1033; (g) Marine compression-ignition engines  40 C.F.R Part 94 and Part 1042; (h) New large non-road spark-ignition engines  40 C.F.R Part 1048; (i) Recreational engines and vehicles  40 C.F.R Part 1051; (j) Control of evaporative emissions from new and in-use non-road and stationary equipment  40 C.F.R. Part 1060; (k) Engine testing procedures  40 C.F.R Part 1065; and (l) General compliance provisions for non-road programs  40 C.F.R Part 1068. V. Annex IX 1. The final sentence of paragraph 6 is deleted. 2. The final sentence of paragraph 9 is deleted. 3. Note 1 is deleted. W. Annex X 1. A new annex X is added as follows: ANNEX X Limit values for emissions of particulate matter from stationary sources 1. Section A applies to Parties other than Canada and the United States of America, section B applies to Canada and section C applies to the United States of America. A. Parties other than Canada and the United States of America 2. In this section only, dust  and total suspended particulate matter  (TSP) means the mass of particles, of any shape, structure or density, dispersed in the gas phase at the sampling point conditions which may be collected by filtration under specified conditions after representative sampling of the gas to be analysed, and which remain upstream of the filter and on the filter after drying under specified conditions. 3. For the purpose of this section, emission limit value  (ELV) means the quantity of dust and/or TSP contained in the waste gases from an installation that is not to be exceeded. Unless otherwise specified, it shall be calculated in terms of mass of pollutant per volume of the waste gases (expressed as mg/m3), assuming standard conditions for temperature and pressure for dry gas (volume at 273,15 K, 101,3 kPa). With regard to the oxygen content of waste gas, the values given in the tables below for each source category shall apply. Dilution for the purpose of lowering concentrations of pollutants in waste gases is not permitted. Start-up, shutdown and maintenance of equipment are excluded. 4. Emissions shall be monitored in all cases via measurements or through calculations achieving at least the same accuracy. Compliance with limit values shall be verified through continuous or discontinuous measurements, type approval, or any other technically sound method including verified calculation methods. In case of continuous measurements, compliance with the limit value is achieved if the validated monthly emission average does not exceed the ELV. In case of discontinuous measurements or other appropriate determination or calculation procedures, compliance with the ELVs is achieved if the mean value based on an appropriate number of measurements under representative conditions does not exceed the value of the emission standard. The inaccuracy of measurement methods may be taken into account for verification purposes. 5. Monitoring of relevant polluting substances and measurements of process parameters, as well as the quality assurance of automated measuring systems and the reference measurements to calibrate those systems, shall be carried out in accordance with CEN standards. If CEN standards are not available, ISO standards, national or international standards which will ensure the provision of data of an equivalent scientific quality shall apply. 6. Special provisions for combustion plants referred to in paragraph 7: (a) A Party may derogate from the obligation to comply with the ELVs provided for in paragraph 7 in the following cases: (i) For combustion plants normally using gaseous fuel which have to resort exceptionally to the use of other fuels because of a sudden interruption in the supply of gas and for this reason would need to be equipped with a waste gas purification facility; (ii) For existing combustion plants not operated more than 17 500 operating hours, starting from 1 January 2016 and ending no later than 31 December 2023. (b) Where a combustion plant is extended by at least 50 MWth, the ELV specified in paragraph 7 for new installations shall apply to the extensional part affected by the change. The ELV is calculated as an average weighted by the actual thermal input for both the existing and the new part of the plant; (c) Parties shall ensure that provisions are made for procedures relating to malfunction or breakdown of the abatement equipment; (d) In the case of a multi-fuel firing combustion plant involving the simultaneous use of two or more fuels, the ELV shall be determined as the weighted average of the ELVs for the individual fuels, on the basis of the thermal input delivered by each fuel. 7. Combustion plants with a rated thermal input exceeding 50 MWth (6): Table 1 Limit values for dust emissions from combustion plants (78) Fuel type Thermal input (MWth) ELV for dust (mg/m3) (79) Solid fuels 50 100 New plants: 20 (coal, lignite and other solid fuels) 20 (biomass, peat) Existing plants: 30 (coal, lignite and other solid fuels) 30 (biomass, peat) 100 300 New plants: 20 (coal, lignite and other solid fuels) 20 (biomass, peat) Existing plants: 25 (coal, lignite and other solid fuels) 20 (biomass, peat) > 300 New plants: 10 (coal, lignite and other solid fuels) 20 (biomass, peat) Existing plants: 20 (coal, lignite and other solid fuels) 20 (biomass, peat) Liquid fuels 50 100 New plants: 20 Existing plants: 30 (in general) 50 (for the firing of distillation and conversion residues within refineries from the refining of crude oil for own consumption in combustion plants) Liquid fuels 100 300 New plants: 20 Existing plants: 25 (in general) 50 (for the firing of distillation and conversion residues within refineries from the refining of crude oil for own consumption in combustion plants) > 300 New plants: 10 Existing plants: 20 (in general) 50 (for the firing of distillation and conversion residues within refineries from the refining of crude oil for own consumption in combustion plants) Natural gas > 50 5 Other gases > 50 10 30 (for gases produced by the steel industry which can be used elsewhere) 8. Mineral oil and gas refineries: Table 2 Limit values for dust emissions released from mineral oil and gas refineries Emission source ELV for dust (mg/m3) FCC regenerators 50 9. Cement clinker production: Table 3 Limit values for dust emissions released from cement productiona (80) ELV for dust (mg/m3) Cement installations, kilns, mills and clinker coolers 20 10. Lime production: Table 4 Limit values for dust emissions released from lime productiona (81) ELV for dust (mg/m3) Lime kiln firing 20 (82) 11. Production and processing of metals: Table 5 Limit values for dust emissions released from primary iron and steel production Activity and capacity threshold ELV for dust (mg/m3) Sinter plant 50 Pelletization plant 20 for crushing, grinding and drying 15 for all other process steps Blast furnace: Hot stoves (> 2,5 t/hour) 10 Basic oxygen steelmaking and casting (> 2,5 t/hour) 30 Electric steelmaking and casting (> 2,5 t/hour) 15 (existing) 5 (new) Table 6 Limit values for dust emissions released from iron foundries Activity and capacity threshold ELV for dust (mg/m3) Iron foundries (> 20 t/day):  all furnaces (cupola, induction, rotary)  all mouldings (lost, permanent) 20 Hot and cold rolling 20 50 where a bag filter cannot be applied due to the presence of wet fumes Table 7 Limit values for dust emissions released from non-ferrous metals production and processing ELV for dust (mg/m3) (daily) Non-ferrous metal processing 20 12. Glass production: Table 8 Limit values for dust emissions released from glass productiona (83) ELV for dust (mg/m3) New installations 20 Existing installations 30 13. Pulp production: Table 9 Limit values for dust emissions released from pulp production ELV for dust (mg/m3) (annual averages) Auxiliary boiler 40 when firing liquid fuels (at 3 % oxygen content) 30 when firing solid fuels (at 6 % oxygen content) Recovery boiler and lime kiln 50 14. Waste incineration: Table 10 Limit values for dust emissions released from waste incineration ELV for dust (mg/m3) Municipal waste incineration plants (> 3 Mg/hour) 10 Hazardous and medical waste incineration (> 1 Mg/hour) 10 Note: Oxygen reference: dry basis, 11 %. 15. Titanium dioxide production: Table 11 Limit values for dust emissions released from titanium dioxide production ELV for dust (mg/m3) Sulphate process, total emission 50 Chloride process, total emission 50 Note: For minor emission sources within an installation, an ELV of 150 mg/m3 may be applied. 16. Combustion installations with a rated thermal input < 50 MWth: This paragraph is recommendatory in character and describes the measures that can be taken insofar as a Party considers them to be technically and economically feasible for the control of particulate matter: (a) Residential combustion installations with a rated thermal input < 500 kWth: (i) Emissions from new residential combustion stoves and boilers with a rated thermal input < 500 kWth can be reduced by the application of: (aa) Product standards as described in CEN standards (e.g., EN 303 5) and equivalent product standards in the United States and Canada. Countries applying such product standards may define additional national requirements taking into account, in particular, the contribution of emissions of condensable organic compounds to the formation of ambient PM; or (bb) Ecolabels specifying performance criteria that are typically stricter than the minimum efficiency requirements of the EN product standards or national regulations. Table 12 Recommended limit values for dust emissions released from new solid fuel combustion installations with a rated thermal input < 500 kWth to be used with product standards Dust (mg/m3) Open/closed fireplaces and stoves using wood 75 Log wood boilers (with heat storage tank) 40 Pellet stoves and boilers 50 Stoves and boilers using other solid fuels than wood 50 Automatic combustion installations 50 Note: O2 reference content: 13 %. (ii) Emissions from existing residential combustion stoves and boilers can be reduced by the following primary measures: (aa) public information and awareness-raising programmes regarding:  The proper operation of stoves and boilers;  The use of untreated wood only;  The correct seasoning of wood for moisture content. (bb) establishing a programme to promote the replacement of the oldest existing boilers and stoves by modern appliances; or (cc) establishing an obligation to exchange or retrofit old appliances. (b) Non-residential combustion installations with a rated thermal input 100 kWth 1 MWth: Table 13 Recommended limit values for dust emissions released from boilers and process heaters with a rated thermal input of 100 kWth 1 MWth. Dust (mg/m3) Solid fuels 100 500 kWth New installations 50 Existing installations 150 Solid fuels 500 kWth 1 MWth New installations 50 Existing installations 150 Note: O2 reference content: wood, other solid biomass and peat: 13 %; coal, lignite and other fossil solid fuels: 6 %. (c) Combustion installations with a rated thermal input > 1 50 MWth: Table 14 Recommended limit values for dust emissions released from boilers and process heaters with a rated thermal input of 1 MWth 50 MWth Dust (mg/m3) Solid fuels > 1 5 MWth New installations 20 Existing installations 50 Solid fuels > 5 50 MWth New installations 20 Existing installations 30 Liquid fuels > 1 5 MWth New installations 20 Existing installations 50 Liquid fuels > 5-50 MWth New installations 20 Existing installations 30 Note: O2 reference content: Wood, other solid biomass and peat: 11 %; Coal, lignite and other fossil solid fuels: 6 %; Liquid fuels, including liquid biofuels: 3 %. B. Canada 17. Limit values for controlling emissions of PM will be determined for stationary sources, as appropriate, taking into account information on available control technologies, limit values applied in other jurisdictions and the documents listed in subparagraphs (a) to (h) below. Limit values may be expressed in terms of PM or TPM. TPM in this context means any PM with an aerodynamic diameter of less than 100 Ã ¼m: (a) Secondary Lead Smelter Release Regulations, SOR/91-155; (b) Environmental Code of Practice for Base Metals Smelters and Refineries; (c) New Source Emission Guidelines for Thermal Electricity Generation; (d) Environmental Code of Practice for Integrated Steel Mills (EPS 1/MM/7); (e) Environmental Code of Practice for Non-Integrated Steel Mills (EPS 1/MM/8); (f) Emission Guidelines for Cement Kilns. PN 1284; (g) Joint Initial Actions to Reduce Pollutant Emissions that Contribute to Particulate Matter and Ground-level Ozone; and (h) Performance testing of solid-fuel-burning heating appliances, Canadian Standards Association, B415. 1-10. C. United States of America 18. Limit values for controlling emissions of PM from stationary sources in the following stationary source categories, and the sources to which they apply, are specified in the following documents: (a) Steel Plants: Electric Arc Furnaces  40 C.F.R. Part 60, Subpart AA and Subpart AAa; (b) Small Municipal Waste Combustors  40 C.F.R. Part 60, Subpart AAAA; (c) Kraft Pulp Mills  40 C.F.R. Part 60, Subpart BB; (d) Glass Manufacturing  40 C.F.R. Part 60, Subpart CC; (e) Electric Utility Steam Generating Units  40 C.F.R. Part 60, Subpart D and Subpart Da; (f) Industrial-Commercial-Institutional Steam Generating Units  40 C.F.R. Part 60, Subpart Db and Subpart Dc; (g) Grain Elevators  40 C.F.R. Part 60, Subpart DD; (h) Municipal Waste Incinerators  40 C.F.R. Part 60, Subpart E, Subpart Ea and Subpart Eb; (i) Hospital/Medical/Infectious Waste Incinerators  40 C.F.R. Part 60, Subpart Ec; (j) Portland Cement  40 C.F.R. Part 60, Subpart F; (k) Lime Manufacturing  40 C.F.R. Part 60, Subpart HH; (l) Hot Mix Asphalt Facilities  40 C.F.R. Part 60, Subpart I; (m) Stationary Internal Combustion Engines: Compression Ignition  40 C.F.R. Part 60, Subpart IIII; (n) Petroleum Refineries  40 C.F.R. Part 60, Subpart J and Subpart Ja; (o) Secondary Lead Smelters  40 C.F.R. Part 60, Subpart L; (p) Metallic Minerals Processing  40 C.F.R. Part 60, Subpart LL; (q) Secondary Brass and Bronze  40 C.F.R. Part 60, Subpart M; (r) Basic Oxygen Process Furnaces  40 C.F.R. Part 60, Subpart N; (s) Basic Process Steelmaking Facilities  40 C.F.R. Part 60, Subpart Na; (t) Phosphate Rock Processing  40 C.F.R. Part 60, Subpart NN; (u) Sewage Treatment Plant Incineration  40 C.F.R. Part 60, Subpart O; (v) Nonmetallic Minerals Processing Plants  40 C.F.R. Part 60, Subpart OOO; (w) Primary Copper Smelters  40 C.F.R. Part 60, Subpart P; (x) Ammonium Sulfate Manufacturing  40 C.F.R. Part 60, Subpart PP; (y) Wool Fiberglass Insulation  40 C.F.R. Part 60, Subpart PPP; (z) Primary Zinc Smelters  40 C.F.R. Part 60, Subpart Q; (aa) Primary Lead Smelters  40 C.F.R. Part 60, Subpart R; (bb) Primary Aluminum reduction plants  40 C.F.R. Part 60, Subpart S; (cc) Phosphate Fertilizer Production  40 C.F.R. Part 60, Subparts T, U, V, W, X; (dd) Asphalt Processing and Asphalt Roofing Manufacturing  40 C.F.R. Part 60, Subpart UU; (ee) Calciners and Dryers in Mineral Industries  40 C.F.R. Part 60, Subpart UUU; (ff) Coal Preparation Plants  40 C.F.R. Part 60, Subpart Y; (gg) Ferroalloy Production Facilities  40 C.F.R. Part 60, Subpart Z; (hh) Residential Wood Heaters  40 C.F.R. Part 60, Subpart AAA; (ii) Small Municipal Waste Combustors (after 11/30/1999)  40 C.F.R. Part 60, Subpart AAAA; (jj) Small Municipal Waste Combustors (before 11/30/1999)  40 C.F.R. Part 60, Subpart BBBB; (kk) Other Solid Waste Incineration Units (after 12/9/2004)  40 C.F.R. Part 60, Subpart EEEE; (ll) Other Solid Waste Incineration Units (before 12/9/2004)  40 C.F.R. Part 60, Subpart FFFF; (mm) Stationary Compression Ignition Internal Combustion Engines  40 C.F.R. Part 60, Subpart IIII; and (nn) Lead Acid BatteryManufacturing Plants  40 C.F.R. Part 60, Subpart KK. 19. Limit values for controlling emissions of PM from sources subject to National Emission Standards for Hazardous Air Pollutants: (a) Coke oven batteries  40 C.F.R. Part 63, Subpart L; (b) Chrome Electroplating (major and Area sources)  40 C.F.R. Part 63, Subpart N; (c) Secondary lead smelters  40 C.F.R. Part 63, Subpart X; (d) Phosphoric Acid Manufacturing Plants  40 C.F.R. Part 63, Subpart AA; (e) Phosphate Fertilizers Production Plants  40 C.F.R. Part 63, Subpart BB; (f) Magnetic Tape Manufacturing  40 C.F.R. Part 63, Subpart EE; (g) Primary Aluminum  40 C.F.R. Part 63, Subpart L; (h) Pulp and paper II (combustion)  40 C.F.R. Part 63, Subpart MM; (i) Mineral wool manufacturing  40 C.F.R. Part 63, Subpart DDD; (j) Hazardous waste combustors  40 C.F.R. Part 63, Subpart EEE; (k) Portland cement manufacturing  40 C.F.R. Part 63, Subpart LLL; (l) Wool fiberglass manufacturing  40 C.F.R. Part 63, Subpart NNN; (m) Primary copper  40 C.F.R. Part 63, Subpart QQQ; (n) Secondary aluminum  40 C.F.R. Part 63, Subpart RRR; (o) Primary lead smelting  40 C.F.R. Part 63, Subpart TTT; (p) Petroleum refineries  40 C.F.R. Part 63, Subpart UUU; (q) Ferroalloys production  40 C.F.R. Part 63, Subpart XXX; (r) Lime manufacturing  40 C.F.R. Part 63, Subpart AAAAA; (s) Coke Ovens: Pushing, Quenching, and Battery Stacks  40 C.F.R. Part 63, Subpart CCCCC; (t) Iron and steel foundries  40 C.F.R. Part 63, Subpart EEEEE; (u) Integrated iron and steel manufacturing  40 C.F.R. Part 63, Subpart FFFFF; (v) Site remediation  40 C.F.R. Part 63, Subpart GGGGG; (w) Miscellaneous coating manufacturing  40 C.F.R. Part 63, Subpart HHHHH; (x) Asphalt Processing and Roofing Manufacturing  40 C.F.R. Part 63, Subpart LLLLL; (y) Taconite Iron Ore Processing  40 C.F.R. Part 63, Subpart RRRRR; (z) Refractory products manufacturing  40 C.F.R. Part 63, Subpart SSSSS; (aa) Primary magnesium refining  40 C.F.R. Part 63, Subpart TTTTT; (bb) Electric Arc Furnace Steelmaking Facilities  40 C.F.R. Part 63, Subpart YYYYY; (cc) Iron and steel foundries  40 C.F.R. Part 63, Subpart ZZZZZ; (dd) Primary Copper Smelting Area Sources  40 C.F.R. Part 63, Subpart EEEEEE; (ee) Secondary Copper Smelting Area Sources  40 C.F.R. Part 63, Subpart FFFFFF; (ff) Primary Nonferrous Metals Area Sources: Zinc, Cadmium, and Beryllium  40 C.F.R. Part 63, Subpart GGGGGG; (gg) Lead Acid Battery Manufacturing (Area sources)  40 C.F.R. Part 63, Subpart PPPPPP; (hh) Glass manufacturing (area sources)  40 C.F.R. Part 63, Subpart SSSSSS; (ii) Secondary Nonferrous Metal Smelter (Area Sources)  40 C.F.R. Part 63, Subpart TTTTTT; (jj) Chemical Manufacturing (Area Sources)  40 C.F.R. Part 63, Subpart VVVVVV; (kk) Plating and Polishing Operations (Area sources)  40 C.F.R. Part 63, Subpart WWWWWW; (ll) Area Source Standards for Nine Metal Fabrication and Finishing Source Categories  40 C.F.R. Part 63, Subpart XXXXXX; (mm) Ferroalloys Production (Area Sources)  40 C.F.R. Part 63, Subpart YYYYYY; (nn) Aluminum, Copper, and Nonferrous Foundries (Area Sources)  40 C.F.R. Part 63, Subpart ZZZZZZ; (oo) Asphalt Processing and Roofing Manufacturing (Area Sources)  40 C.F.R. Part 63, Subpart AAAAAAA; (pp) Chemical Preparation (Area Sources)  40 C.F.R. Part 63, Subpart BBBBBBB; (qq) Paints and Allied Products Manufacturing (Area Sources)  40 C.F.R. Part 63, Subpart CCCCCCC; (rr) Prepared animal feeds manufacturing (Area Sources)  40 C.F.R. Part 63, Subpart DDDDDDD; and (ss) Gold Mine Ore Processing and Production (Area Sources)  40 C.F.R. Part 63, Subpart EEEEEEE. X. Annex XI A new annex XI is added as follows: ANNEX XI Limit values for volatile organic compounds content of products 1. Section A applies to Parties other than Canada and the United States of America, section B applies to Canada and section C applies to the United States of America. A. Parties other than Canada and the United States of America 2. This section concerns the limitation of emissions of volatile organic compounds (VOCs) due to the use of organic solvents in certain paints and varnishes and vehicle refinishing products. 3. For the purpose of section A of the present annex, the following general definitions shall apply: (a) Substances  means any chemical element and its compounds, as they occur in the natural state or as produced by industry, whether in solid or liquid or gaseous form; (b) Mixture  means mixtures or solutions composed of two or more substances; (c) Organic compound  means any compound containing at least the element carbon and one or more of hydrogen, oxygen, sulphur, phosphorus, silicon, nitrogen, or a halogen, with the exception of carbon oxides and inorganic carbonates and bicarbonates; (d) Volatile organic compound (VOC)  means any organic compound having an initial boiling point less than or equal to 250 °C measured at a standard pressure of 101,3 kPa; (e) VOC content  means the mass of VOCs, expressed in grams/litre (g/l), in the formulation of the product in its ready to use condition. The mass of VOCs in a given product which react chemically during drying to form part of the coating shall not be considered part of the VOC content; (f) Organic solvent  means any VOC which is used alone or in combination with other agents to dissolve or dilute raw materials, products, or waste materials, or is used as a cleaning agent to dissolve contaminants, or as a dispersion medium, or as a viscosity adjuster, or as a surface tension adjuster, or as a plasticiser, or as a preservative; (g) Coating  means any mixture, including all the organic solvents or mixtures containing organic solvents necessary for its proper application, which is used to provide a film with decorative, protective or other functional effect on a surface; (h) Film  means a continuous layer resulting from the application of one or more coats to a substrate; (i) Water-borne coatings (WB)  means coatings the viscosity of which is adjusted by the use of water; (j) Solvent-borne coatings (SB)  means coatings the viscosity of which is adjusted by the use of organic solvent; (k) Placing on the market  means making available to third parties, whether in exchange for payment or not. Importation into the Parties customs territory shall be deemed to be placing on the market for the purposes of this annex. 4. Paints and varnishes  means products listed in the subcategories below, excluding aerosols. They are coatings applied to buildings, their trim and fitting, and associated structures for decorative, functional and protective purpose: (a) Matt coatings for interior walls and ceilings  means coatings designed for application to indoor walls and ceilings with a gloss < 25 @ 60 degrees; (b) Glossy coatings for interior walls and ceilings  means coatings designed for application to indoor walls and ceilings with a gloss > 25 @ 60 degrees; (c) Coatings for exterior walls of mineral substrate  means coatings designed for application to outdoor walls of masonry, brick or stucco; (d) Interior/exterior trim and cladding paints for wood, metal or plastic  means coatings designed for application to trim and cladding which produce an opaque film. These coatings are designed for either a wood, metal or a plastic substrate. This subcategory includes undercoats and intermediate coatings; (e) Interior/exterior trim varnishes and wood stains  means coatings designed for application to trim which produce a transparent or semi-transparent film for decoration and protection of wood, metal and plastics. This subcategory includes opaque wood stains. Opaque wood stains means coatings producing an opaque film for the decoration and protection of wood, against weathering, as defined in EN 927-1, within the semi-stable category; (f) Minimal build wood stains  means wood stains which, in accordance with EN 927-1:1996, have a mean thickness of less than 5Ã ¼m when tested according to ISO 2808: 1997, method 5A; (g) Primers  means coatings with sealing and/or blocking properties designed for use on wood or walls and ceilings; (h) Binding primers  means coatings designed to stabilize loose substrate particles or impart hydrophobic properties and/or to protect wood against blue stain; (i) One-pack performance coatings  means performance coatings based on film-forming material. They are designed for applications requiring a special performance, such as primer and topcoats for plastics, primer coat for ferrous substrates, primer coat for reactive metals such as zinc and aluminium, anticorrosion finishes, floor coatings, including for wood and cement floors, graffiti resistance, flame retardant, and hygiene standards in the food or drink industry or health services; (j) Two-pack performance coatings  means coatings with the same use as one-performance coatings, but with a second component (e.g., tertiary amines) added prior to application; (k) Multicoloured coatings  means coatings designed to give a two-tone or multiple-colour effect, directly from the primary application; (l) Decorative effect coatings  means coatings designed to give special aesthetic effects over specially prepared pre-painted substrates or base coats and subsequently treated with various tools during the drying period. 5. Vehicle refinishing products  means products listed in the subcategories below. They are used for the coating of road vehicles, or part of them, carried out as part of vehicle repair, conservation or decoration outside of manufacturing installations. In this respect, road vehicle  means any motor vehicle intended for use on the road, being complete or incomplete, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural and forestry tractors and all mobile machinery: (a) Preparatory and cleaning  means products designed to remove old coatings and rust, either mechanically or chemically, or to provide a key for new coatings: (i) Preparatory products include gunwash (a product designed for cleaning spray-guns and other equipment), paint strippers, degreasers (including anti-static types for plastic) and silicone removers; (ii) Pre-cleaner  means a cleaning product designed for the removal of surface contamination during preparation for and prior to the application of coating materials. (b) Bodyfiller/stopper  means heavy-bodied compounds designed to be applied to fill deep surface imperfections prior to the application of the surfacer/filler; (c) Primer  means any coating that is designed for application to bare metal or existing finishes to provide corrosion protection prior to application of a primer surfacer: (i) Surfacer/filler  means a coating designed for application immediately prior to the application of topcoat for the purpose of corrosion resistance, to ensure adhesion of the topcoat, and to promote the formation of a uniform surface finish by filling in minor surface imperfections; (ii) General metal primer  means a coating designed for application as primers, such as adhesion promoters, sealers, surfacers, undercoats, plastic primers, wet-on-wet, non-sand fillers and spray fillers; (iii) Wash primer  means coatings containing at least 0,5 % by weight of phosphoric acid designed to be applied directly to bare metal surfaces to provide corrosion resistance and adhesion; coatings used as weldable primers; and mordant solutions for galvanized and zinc surfaces. (d) Topcoat  means any pigmented coating that is designed to be applied either as a single-layer or as a multiple-layer base to provide gloss and durability. It includes all products involved such as base coatings and clear coatings: (i) Base coatings  means pigmented coatings designed to provide colour and any desired optical effects, but not the gloss or surface resistance of the coating system; (ii) Clear coating  means a transparent coating designed to provide the final gloss and resistance properties of the coating system. (e) Special finishes  means coatings designed for application as topcoats requiring special properties, such as metallic or pearl effect, in a single layer, high-performance solid-colour and clear coats, (e.g., anti-scratch and fluorinated clear coat), reflective base coat, texture finishes (e.g., hammer), anti-slip, under-body sealers, anti-chip coatings, interior finishes; and aerosols. 6. Parties shall ensure that the products covered by this annex which are placed on the market within their territory comply with the maximum VOC content as specified in tables 1 and 2. For the purposes of restoration and maintenance of buildings and vintage vehicles designated by competent authorities as being of particular historical and cultural value, Parties may grant individual licences for the sale and purchase in strictly limited quantities of products which do not meet the VOC limit values laid down in this annex. Parties may also exempt from compliance with the above requirements products sold for exclusive use in an activity covered by annex VI and carried out in a registered or authorized installation complying with that annex. Table 1 Maximum VOC content for paints and varnishes Product subcategory Type (g/l) (*5) Interior matt wall and ceilings (Gloss  ¤ 25 @ 60 °) WB 30 SB 30 Interior glossy walls and ceilings (Gloss > 25 @ 60 °) WB 100 SB 100 Exterior walls of mineral substrate WB 40 SB 430 Interior/exterior trim and cladding paints for wood and metal WB 130 SB 300 Interior/exterior trim varnishes and wood stains, including opaque wood stains WB 130 SB 400 Interior and exterior minimal build wood stains WB 130 SB 700 Primers WB 30 SB 350 Binding primers WB 30 SB 750 One pack performance coatings WB 140 SB 500 Two-pack reactive performance coatings for specific end-use WB 140 SB 500 Multi-coloured coatings WB 100 SB 100 Decorative effects coatings WB 200 SB 200 Table 2 Maximum VOC content for vehicle refinishing products Product Subcategory Coatings VOC (g/l) (*6) Preparatory and cleaning Preparatory 850 Pre-cleaner 200 Bodyfiller/stopper All types 250 Primer Surfacer/filler and general (metal) primer 540 Wash primer 780 Topcoat All types 420 Special finishes All types 840 B. Canada 7. Limit values for controlling emissions of VOCs from the use of consumer and commercial products will be determined, as appropriate, taking into account information on available control technologies, techniques and measures, limit values applied in other jurisdictions, and the documents below: (a) VOC Concentration Limits for Architectural Coatings Regulations, SOR/2009-264; (b) VOC Concentration Limits for Automotive Refinishing Products, SOR/2009-197; (c) Regulations Amending the Prohibition of Certain Toxic Substances Regulations, 2005 (2-Methoxyethanol, Pentachlorobenzene and Tetrachlorobenzenes), SOR/2006-279; (d) Federal Halocarbon Regulations, SOR/2003-289; (e) Prohibition of Certain Toxic Substances Regulations, SOR/2003-99; (f) Solvent Degreasing Regulations, SOR/2003-283; (g) Tetrachloroethylene (Use in Dry Cleaning and Reporting Requirements) Regulations, SOR/2003-79; (h) Order Adding Toxic Substances to Schedule 1 to the Canadian Environmental Protection Act, 1999; (i) Notice with Respect to Certain Substances on the Domestic Substances List (DSL); (j) Order Amending Schedule 1 to the Canadian Environmental Protection Act, 1999 (Miscellaneous Program); (k) Ozone-depleting Substances Regulations, SOR/99-7; (l) Proposed regulations for VOC Concentrations Limits for Certain Products; (m) Proposed notice requiring the preparation and implementation of pollution prevention plans in respect of specified substances on Schedule 1 of the Canadian Environmental Protection Act, 1999, related to the resin and synthetic rubber manufacturing sector; (n) Proposed notice requiring the preparation and implementation of pollution prevention plans in respect of specified substances on Schedule 1 of the Canadian Environmental Protection Act, 1999, implicated in the polyurethane and other foam sector (except polystyrene); (o) Notice with Respect to Certain Hydrochlorofluorocarbons; (p) Notice with Respect to Certain Substances on the Domestic Substances List (DSL); and (q) Environmental Code of Practice for the Reduction of Solvent Emissions from Dry Cleaning Facilities. PN 1053. C. United States of America 8. Limit values for controlling emissions of VOCs from sources subject to National Volatile Organic Compound Emission Standards for Consumer and Commercial Products are specified in the following documents: (a) Automobile refinish coatings  40 C.F.R. Part 59, Subpart B; (b) Consumer products  40 C.F.R. Part 59, Subpart C; (c) Architectural coatings  40 C.F.R. Part 59, Subpart D; and (d) Aerosol coatings  40 C.F.R. Part 59, Subpart E. (1) Figures apply to the European part of the country. (2) Upon acceptance of the present Protocol in 2004, the United States of America provided an indicative target for 2010 of 16 013 000 tons for total sulphur emissions from the PEMA identified for sulphur, the 48 contiguous United States and the District of Columbia. This figure converts to 14 527 000 tonnes. (3) Upon acceptance of the present Protocol in 2004, the United States of America provided an indicative target for 2010 of 6 897 000 tons for total NOx emissions from the PEMA identified for NOx, Connecticut, Delaware, the District of Columbia, Illinois, Indiana, Kentucky, Maine, Maryland, Massachusetts, Michigan, New Hampshire, New Jersey, New York, Ohio, Pennsylvania, Rhode Island, Vermont, West Virginia, and Wisconsin. This figure converts to 6 257 000 tonnes. (4) Upon acceptance of the present Protocol in 2004, the United States of America provided an indicative target for 2010 of 4 972 000 tons for total VOC emissions from the PEMA identified for VOCs, Connecticut, Delaware, the District of Columbia, Illinois, Indiana, Kentucky, Maine, Maryland, Massachusetts, Michigan, New Hampshire, New Jersey, New York, Ohio, Pennsylvania, Rhode Island, Vermont, West Virginia, and Wisconsin. This figure converts to 4 511 000 tonnes. (5) Upon ratification, acceptance or approval of, or accession to the present Protocol, Canada shall provide: (a) a value for total estimated sulphur emission levels for 2005, either national or for its PEMA, if it has submitted one; and (b) an indicative value for a reduction of total sulphur emission levels for 2020 from 2005 levels, either at the national level or for its PEMA. Item (a) will be included in the table, and item (b) will be included in a footnote to the table. The PEMA, if submitted, will be offered as an adjustment to annex III to the Protocol. (6) Figures apply to the European part of the country. (7) Upon ratification, acceptance or approval of, or accession to the amendment adding this table to the present Protocol, the United States of America shall provide: (a) a value for total estimated sulphur emission levels for 2005, either national or for a PEMA; (b) an indicative value for a reduction of total sulphur emission levels for 2020 from identified 2005 levels; and (c) any changes to the PEMA identified when the United States became a Party to the Protocol. Item (a) will be included in the table, item (b) will be included in a footnote to the table, and item (c) will be offered as an adjustment to annex III. (8) Emissions from soils are not included in the 2005 estimates for EU member States. (9) Upon ratification, acceptance or approval of, or accession to the present Protocol, Canada shall provide: (a) a value for total estimated nitrogen oxide emission levels for 2005, either national or for its PEMA, if it has submitted one; and (b) an indicative value for a reduction of total nitrogen oxide emission levels for 2020 from 2005 levels, either at the national level or for its PEMA. Item (a) will be included in the table, and item (b) will be included in a footnote to the table. The PEMA, if submitted, will be offered as an adjustment to annex III to the Protocol. (10) Figures apply to the European part of the country. (11) Including emissions from crop production and agricultural soils (NFR 4D). (12) Upon ratification, acceptance or approval of, or accession to the amendment adding this table to the present Protocol, the United States of America shall provide: (a) a value for total estimated nitrogen oxides emission levels for 2005, either national or for a PEMA; (b) an indicative value for a reduction of total nitrogen oxides emission levels for 2020 from identified 2005 levels; and (c) any changes to the PEMA identified when the United States became a Party to the Protocol. Item (a) will be included in the table, item (b) will be included in a footnote to the table, and item (c) will be offered as an adjustment to annex III. (13) Figures apply to the European part of the country. (14) Upon ratification, acceptance or approval of, or accession to the present Protocol, Canada shall provide: (a) a value for total estimated VOC emission levels for 2005, either national or for its PEMA, if it has submitted one; and (b) an indicative value for a reduction of total VOC emission levels for 2020 from 2005 levels, either at the national level or for its PEMA. Item (a) will be included in the table, and item (b) will be included in a footnote to the table. The PEMA, if submitted, will be offered as an adjustment to annex III to the Protocol. (15) Figures apply to the European part of the country. (16) Including emissions from crop production and agricultural soils (NFR 4D). (17) Upon ratification, acceptance or approval of, or accession to the amendment adding this table to the present Protocol, the United States of America shall provide: (a) a value for total estimated VOC emission levels for 2005, either national or for a PEMA; (b) an indicative value for a reduction of total VOC emission levels for 2020 from identified 2005 levels; and (c) any changes to the PEMA identified when the United States became a Party to the Protocol. Item (a) will be included in the table, item (b) will be included in a footnote to the table, and item (c) will be offered as an adjustment to annex III. (18) Upon ratification, acceptance or approval of, or accession to the present Protocol, Canada shall provide: (a) a value for total estimated PM emission levels for 2005, either national or for its PEMA, if it has submitted one; and (b) an indicative value for a reduction of total emission levels of PM for 2020 from 2005 levels, either at the national level or for its PEMA. Item (a) will be included in the table, and item (b) will be included in a footnote to the table. The PEMA, if submitted, will be offered as an adjustment to annex III to the Protocol. (19) Figures apply to the European part of the country. (20) Upon ratification, acceptance or approval of, or accession to the amendment adding this table to the present Protocol, the United States of America shall provide: (a) a value for total estimated PM2,5 emission levels for 2005, either national or for a PEMA; and (b) an indicative value for a reduction of total PM2,5 emission levels for 2020 from identified 2005 levels. Item (a) will be included in the table and item (b) will be included in a footnote to the table. (1) The rated thermal input of the combustion plant is calculated as the sum of the input of all units connected to a common stack. Individual units below 15 MWth shall not be considered when calculating the total rated thermal input. (21) In particular, the ELVs shall not apply to:  Plants in which the products of combustion are used for direct heating, drying, or any other treatment of objects or materials;  Post-combustion plants designed to purify the waste gases by combustion which are not operated as independent combustion plants;  Facilities for the regeneration of catalytic cracking catalysts;  Facilities for the conversion of hydrogen sulphide into sulphur;  Reactors used in the chemical industry;  Coke battery furnaces;  Cowpers;  Recovery boilers within installations for the production of pulp;  Waste incinerators; and  Plants powered by diesel, petrol or gas engines or by combustion turbines, irrespective of the fuel used. (22) The O2 reference content is 6 % for solid fuels and 3 % for liquid and gaseous fuels. (23) Gas oil  means any petroleum-derived liquid fuel, excluding marine fuel, falling within CN code 2710 19 25, 2710 19 29, 2710 19 45 or 2710 19 49, or any petroleum-derived liquid fuel, excluding marine fuel, of which less than 65 % by volume (including losses) distils at 250 °C and of which at least 85 % by volume (including losses) distils at 350 °C by the ASTM D86 method. Diesel fuels, i.e., gas oils falling within CN code 2710 19 41 and used for self-propelling vehicles, are excluded from this definition. Fuels used in non-road mobile machinery and agricultural tractors are also excluded from this definition. (24) The sulphur recovery rate is the percentage of the imported H2S converted to elemental sulphur as a yearly average. (2) The rated thermal input of the combustion plant is calculated as the sum of the input of all units connected to a common stack. Individual units below 15 MWth shall not be considered when calculating the total rated input. (25) In particular, the ELVs shall not apply to:  Plants in which the products of combustion are used for direct heating, drying, or any other treatment of objects or materials;  Post-combustion plants designed to purify the waste gases by combustion which are not operated as independent combustion plants;  Facilities for the regeneration of catalytic cracking catalysts;  Facilities for the conversion of hydrogen sulphide into sulphur;  Reactors used in the chemical industry;  Coke battery furnaces;  Cowpers;  Recovery boilers within installations for the production of pulp;  Waste incinerators; and  Plants powered by diesel, petrol or gas engines or by combustion turbines, irrespective of the fuel used. (26) The O2 reference content is 6 % for solid fuels and 3 % for liquid and gaseous fuels. (27) Gas turbines for emergency use that operate less than 500 hours per year are not covered. (28) Natural gas is naturally occurring methane with not more than 20 % (by volume) of inert gases and other constituents. (29) 75 mg/m3 in the following cases, where the efficiency of the gas turbine is determined at ISO base load conditions:  Gas turbines, used in combined heat and power systems having an overall efficiency greater than 75 %;  Gas turbines used in combined cycle plants having an annual average overall electrical efficiency greater than 55 %;  Gas turbines for mechanical drives. (30) For single gas turbines not falling into any of the categories mentioned under footnote c/, but having an efficiency greater than 35 %  determined at ISO base load conditions  the ELV for NOx shall be 50 Ã  Ã ·/35 where Ã · is the gas-turbine efficiency at ISO base load conditions expressed as a percentage. (31) Installations for the production of cement clinker in rotary kilns with a capacity > 500 Mg/day or in other furnaces with a capacity > 50 Mg/day. The O2 reference content is 10 %. (32) These ELVs do not apply to engines running less than 500 hours a year. (33) Where Selective Catalytic Reduction (SCR) cannot currently be applied for technical and logistical reasons like on remote islands or where the availability of sufficient amounts of high quality fuel cannot be guaranteed, a transition period of 10 years after the entry into force of the present Protocol for a Party may be applied for diesel engines and dual fuel engines during which the following ELVs apply:  Dual fuel engines: 1 850 mg/m3 in liquid mode; 380 mg/m3 in gas mode;  Diesel engines  Slow (< 300 rpm) and Medium (300 1 200 rpm)/speed: 1 300 mg/m3 for engines between 5 and 20 MWth and 1 850 mg/m3 for engines > 20 MWth;  Diesel engines  High speed (> 1 200 rpm): 750 mg/m3. (34) Engines running between 500 and 1 500 operational hours per year may be exempted from compliance with these ELVs in case they are applying primary measures to limit NOx emissions and meet the ELVs set out in footnote b; (35) A Party may derogate from the obligation to comply with the emission limit values for combustion plants using gaseous fuel which have to resort exceptionally to the use of other fuels because of a sudden interruption in the supply of gas and for this reason would need to be equipped with a waste gas purification facility. The exception time period shall not exceed 10 days except where there it is an overriding need to maintain energy supplies. (3) The conversion factor from the limit values in the current Protocol (at 5 % oxygen content) is 2,66 (16/6). Thus, the limit value of:  190 mg/m3 at 15 % O2 corresponds to 500 mg/m3 at 5 % O2;  95 mg/m3 at 15 % O2 corresponds to 250 mg/m3 at 5 % O2;  225 mg/m3 at 15 % O2 corresponds to 600 mg/m3 at 5 % O2. (4) Methods of calculation will be reflected in guidance adopted by the Executive Body. (36) The vapour displaced by the filling of petrol storage tanks shall be displaced either into other storage tanks or into abatement equipment meeting the limit values in the table above. (37) Reduction efficiency expressed in % compared to a comparable fixed-roof tank with no vapour-containment controls, i.e., with only a vacuum/pressure relief valve. (38) Vapours displaced by the delivery of petrol into storage installations at service stations and in fixed-roof tanks used for the intermediate storage of vapours must be returned through a vapour-tight connection line to the mobile container delivering the petrol. Loading operations may not take place unless the arrangements are in place and properly functioning. Under these conditions, no additional monitoring of the compliance with the limit value is required. (39) The capture efficiency of the systems has to be certified by the manufacturer in accordance with relevant technical standards or type approval procedures. (40) Total ELVs are expressed in grams of solvent emitted per pair of complete footwear produced. (41) If techniques are used which allow reuse of recovered solvent, the limit value shall be 150 mg C/m3. (42) If techniques are used which allow reuse of recovered solvent, the limit value shall be 100 mg C/m3. (43) The total limit values are expressed in terms of mass of organic solvent (g) emitted in relation to the surface area of product (m2). The surface area of the product is defined as the surface area calculated from the total electrophoretic coating area and the surface area of any parts that might be added in successive phases of the coating process which are coated with the same coatings. The surface of the electrophoretic coating area is calculated using the formula: (2 Ã  total weight of product shell)/(average thickness of metal sheet Ã  density of metal sheet). The total ELVs defined in the table above refer to all process stages carried out at the same installation from electrophoretic coating, or any other kind of coating process through the final wax and polish of top-coating inclusive, as well as solvent used in cleaning of process equipment, including spray booths and other fixed equipment, both during and outside of production time. (44) For existing plants achieving these levels may entail cross-media effects, high capital costs and long payback periods. Major step decreases in VOC emissions necessitate changing the type of paint system and/or the paint application system and/or the drying system and this usually involves either a new installation or a complete refurbishment of a paint shop and requires significant capital investment. (45) Limit value applies to coating applications and drying processes operated under contained conditions. (46) If contained coating conditions are not possible (boat construction, aircraft coating, etc.), installations may be granted exemption from these values. The reduction scheme is then to be used, unless this option is not technically and economically feasible. In this case, the best available technique is used. (47) If, for textile coating, techniques are used which allow reuse of recovered solvents, the limit value shall be 150 mg C/m3 for drying and coating together. (48) If techniques are used which allow reuse of recovered solvent, the limit value shall be 150 mg C/m3. (49) Limit value for total emissions of VOCs calculated as mass of emitted VOC per mass of cleaned and dried product. (50) This emission level can be achieved by using at least type IV machines or more efficient ones. (51) The fugitive limit value does not include solvents sold as part of a preparation in a sealed container. (52) Residual solvent in the finished product is not taken into account in the calculation of the fugitive emission. (53) If techniques are used which allow reuse of recovered solvents, the limit value shall be 150 mg C/m3. (54) A total limit value of 5 % of solvent input may be applied instead of applying ELVc and ELVf. (55) A total limit value of 15 % of solvent input may be applied instead of applying ELVc and ELVf. (56) If techniques are used which allow reuse of recovered solvent, the limit value shall be 150 mg C/m3. (57) The fugitive limit does not include solvents sold as part of a preparation in a sealed container. (58) Installations for which the average organic solvent content of all cleaning material used does not exceed 30 wt-% are exempt from applying these values. (59) Limit values for total emissions of VOCs from installations treating single batches of seeds or other vegetable material shall be set case by case by a Party on the basis of the best available techniques. (60) The removal of gum from the oil. (61) Does not apply to impregnation with creosote. (5) Canadian Council of Ministers of the Environment. (*1) The registration, sale and entry into service of new vehicles that fail to comply with the respective limit values shall be refused as from the dates given in the column. (62) Test cycle specified by NEDC. (63) Except vehicles whose maximum mass exceeds 2 500 kg. (64) And those category M vehicles specified in note b. (65) Test cycle specified by the European steady-state cycle (ESC) and the European load-response (ELR) tests. (66) Test cycle specified by the world heavy duty steady state cycle (WHSC). (*2) The registration, sale and entry into service of new vehicles that fail to comply with the respective limit values shall be refused as from the dates given in the column. (67) For natural gas engines only. (68) Not applicable to gas-fuelled engines at stage B2. (69) Test cycle specified by the European transient cycle (ETC) test (70) Test cycle specified by the world heavy duty transient cycle (WHTC). (*3) With effect from the given date and with the exception of machinery and engines intended for export to countries that are not parties to the present Protocol, Parties shall permit the registration, where applicable and the placing on the market of new engines, whether or not installed in machinery, only if they meet the respective limit values set out in the table. (71) Editor's note: This figure represents the sum of hydrocarbons and nitrogen oxides and was reflected in the final approved text by a single figure in a merged cell in the table. As this text does not include tables with dividing lines, the figure is repeated in each column for clarity. (*4) With effect from the given date and with the exception of machinery and engines intended for export to countries that are not parties to the present Protocol, Parties shall permit the registration, where applicable and the placing on the market of new engines, whether or not installed in machinery, only if they meet the respective limit values set out in the table. (72) The NOx emissions for all engine classes must not exceed 10 g/kWh. (73) Where A, B and n are constants and PN is the rate engine power in kW and the emissions are measured in accordance with the harmonised standards. (74) For 3- and 4-wheelers, 3,5 g/km. (75) The summer period shall begin no later than 1 May and shall not end before 30 September. For Parties with arctic conditions the summer period shall begin no later than 1 June and not end before 31 August and the Reid Vapour Pressure (RVP) is limited to 70 kPa. (76) Except for regular unleaded petrol (minimum motor octane number (MON) of 81 and minimum research octane number (RON) of 91), for which the maximum olefin content shall be 21 % v/v. These limits shall not preclude the introduction on the market of a Party of another unleaded petrol with lower octane numbers than set out here. (77) Other mono-alcohols with a final distillation point no higher than the final distillation point laid down in national specifications or, where these do not exist, in industrial specifications for motor fuels. (6) The rated thermal input of the combustion plant is calculated as the sum of the input of all units connected to a common stack. Individual units below 15 MWth shall not be considered when calculating the total rated thermal input. (78) In particular, the ELVs shall not apply to:  Plants in which the products of combustion are used for direct heating, drying, or any other treatment of objects or materials;  Post-combustion plants designed to purify the waste gases by combustion which are not operated as independent combustion plants;  Facilities for the regeneration of catalytic cracking catalysts;  Facilities for the conversion of hydrogen sulphide into sulphur;  Reactors used in the chemical industry;  Coke battery furnaces;  Cowpers;  Recovery boilers within installations for the production of pulp;  Waste incinerators; and  Plants powered by diesel, petrol or gas engines or by combustion turbines, irrespective of the fuel used. (79) The O2 reference content is 6 % for solid fuels and 3 % for liquid and gaseous fuels. (80) Installations for the production of cement clinker in rotary kilns with a capacity > 500 Mg/day or in other furnaces with a capacity > 50 Mg/day. The reference oxygen content is 10 %. (81) Installations for the production of lime with a capacity of 50 Mg/day or more. This includes lime kilns integrated in other industrial processes, with the exception of the pulp industry (see table 9). The reference oxygen content is 11 %. (82) Where the resistivity of the dust is high, the ELV may be higher, up to 30 mg/m3. (83) Installations for the production of glass or glass fibres with a capacity of 20 Mg/day or more. Concentrations refer to dry waste gases at 8 % oxygen by volume (continuous melting), 13 % oxygen by volume (discontinuous melting). (*5) g/l ready to use. (*6) g/l of ready-for-use product. Except for preparatory and cleaning , any water content of the product ready for use should be discounted.